Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 1 of 47 PageID #:17




                         EXHIBIT B
                    Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 2 of 47 PageID #:18




                                          Case Information Summary for Case Number
                                                        2020-CH-05291

              Filing Date: 08/06/2020                                                    Case Type: CLASS ACTION
              Division: Chancery Division                                                District: First Municipal
              Ad Damnum: $0.00                                                           Calendar: 15
                                                            Party Information

              Plaintiff(s)                                                               Attorney(s)
                                                                                         EDELMAN COMBS
              LEWIS NATOCHIA
                                                                                         LATTURNER&
                                                                                         20 S CLARK 1500
                                                                                         CHICAGO IL, 60603
                                                                                         (312) 739-4200
              Defendant(s)                          Defendant Date of Service            Attorney(s)
              BIEHL & BIEHL, INC.

                                                               Case Activity

              Activity Date: 08/06/2020                                                     Participant: LEWIS   NATOCHIA
                                                CLASS ACTION COMPLAINT FILED
                                                                                    Attorney: EDELMAN COMBS
                           Court Fee: 388.00
                                                                                              LATTURNER&


              Activity Date: 08/06/2020                                                     Participant: LEWIS   NATOCHIA
                                                            EXHIBITS FILED
                                                                                    Attorney: EDELMAN COMBS
                                                                                              LATTURNER&


              Activity Date: 08/06/2020                                                     Participant: LEWIS   NATOCHIA
                                                            EXHIBITS FILED
                                                                                    Attorney: EDELMAN COMBS
                                                                                              LATTURNER&


              Activity Date: 08/06/2020                                                     Participant: LEWIS   NATOCHIA



https://courtlink.lexisnexis.com/...ock.aspx?NCase=2020-CH-05291&SearchType=0&Database=3&case_no=&PLtype=1&sname=&CDate=[9/23/2020 2:13:26 PM]
                    Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 3 of 47 PageID #:19
                                     CASE SET ON CASE MANAGEMENT CALL
                                Date: 12/04/2020                                       Judge: LOFTUS, ANNA M.
                         Court Time: 1000                                           Attorney: EDELMAN COMBS
                        Court Room: 2410                                                      LATTURNER&


              Activity Date: 08/10/2020                                                     Participant: LEWIS   NATOCHIA
                                             SUMMONS ISSUED AND RETURNABLE
                                                                                    Attorney: EDELMAN COMBS
                                                                                              LATTURNER&


              Activity Date: 09/03/2020                                                     Participant: LEWIS   NATOCHIA
                                     SUMMONS SERVED BY SPECIAL PROCESS SERVER


              Activity Date: 09/10/2020                                                     Participant: BIEHL   AND BIEHL
                                                        SUMMONS - RETD N.S.
                                Date: 09/10/2020


                                                                                                               Back to Top


                           Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                       Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                        of this data. This data is not an official record of the Court or the Clerk and may
                                           not be represented as an official court record.

                       If data does not appear in a specific field, we likely do not have the responsive data
                                                      in our master database.




https://courtlink.lexisnexis.com/...ock.aspx?NCase=2020-CH-05291&SearchType=0&Database=3&case_no=&PLtype=1&sname=&CDate=[9/23/2020 2:13:26 PM]
                                        Case:
                      Return Date: No return    1:20-cv-05675
                                             date scheduled               Document #: 1-2 Filed: 09/24/20 Page 4 of 47 PageID #:20
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                                   FILED
                                                                                                                                       8/10/2020 1:08 PM
                                                                                                                                       DOROTHY BROWN
                                                                                                                                       CIRCUIT CLERK
                                                                                                                                       COOK COUNTY, IL
FILED DATE: 8/10/2020 1:08 PM 2020CH05291




                                                                                                                                       2020CH05291

                                                                                                                                       10049484
                                            2120 - Served                      2121 - Served
                                            2220 - Not Served                  2221 - Not Served
                                            2320 - Served By Mail              2321 - Served By Mail
                                            2420 - Served By Publication       2421 - Served By Publication
                                            Summons - Alias Summons                                                        (08/01/18) CCG 0001 A

                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Natochia Lewis
                                                                              (Name all parties)               2020-CH-05291
                                                                                                   Case No.
                                                                     v.
                                                                                                                             Defendant's Address:
                                            Biehl & Biehl, Inc.                                                              Biehl & Biehl, Inc.
                                                                                                                             c/o Caroline S. Smith
                                                                          ✔   SUMMONS              ALIAS SUMMONS             180 N. LaSalle Street
                                                                                                                             Suite 3300
                                            To each Defendant:                                                               Chicago, IL 60601
                                            <28$5(680021('DQGUHTXLUHGWRÀOHDQDQVZHUWRWKHFRPSODLQWLQWKLVFDVHDFRS\RI 
                                            ZKLFKLVKHUHWRDWWDFKHGRURWKHUZLVHÀOH\RXUDSSHDUDQFHDQGSD\WKHUHTXLUHGIHHwithin thirty
                                            (30) days after service of this SummonsQRWFRXQWLQJWKHGD\RI VHUYLFH7RÀOH\RXUDQVZHURU
                                            DSSHDUDQFH\RXQHHGDFFHVVWRWKHLQWHUQHW3OHDVHYLVLWZZZFRRNFRXQW\FOHUNRIFRXUWRUJ to initiate
                                            WKLVSURFHVV.LRVNVZLWKLQWHUQHWDFFHVVDUHDYDLODEOHDWDOO&OHUN·V2IÀFHORFDWLRQV3OHDVHUHIHUWR
                                            the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            7RWKH2IÀFHU
                                            7KLV6XPPRQVPXVWEHUHWXUQHGE\WKHRIÀFHURURWKHUSHUVRQWRZKRPLWZDVJLYHQIRUVHUYLFH
                                            ZLWKHQGRUVHPHQWRI VHUYLFHDQGIHHVLI DQ\LPPHGLDWHO\DIWHUVHUYLFH,I VHUYLFHFDQQRWEHPDGH
                                            WKLV6XPPRQVVKDOOEHUHWXUQHGVRHQGRUVHG7KLV6XPPRQVPD\QRWEHVHUYHGODWHUWKDQWKLUW\  
                                            GD\VDIWHULWVGDWH




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
                                                 Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 5 of 47 PageID #:21
                                            Summons - Alias Summons                                                                (08/01/18) CCG 0001 B
                                            (ILOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVWILUVW
                                            FUHDWHDQDFFRXQWZLWKDQHILOLQJVHUYLFHSURYLGHU9LVLWKWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
                                            WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I \RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOHHÀOLQJYLVLWKWWS
                                            ZZZLOOLQRLVFRXUWVJRY)$4JHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN·VRIÀFH
FILED DATE: 8/10/2020 1:08 PM 2020CH05291




                                                        41106
                                            $WW\1R ________________                                Witness:

                                            $WW\1DPH Daniel A. Edelman                                       8/10/2020 1:08 PM DOROTHY BROWN

                                            $WW\IRU Plaintiff Natochia Lewis                                '2527+<%52:1&OHUNRI &RXUW
                                            Address: 20 S. Clark Street, Suite 1500
                                                   Chicago                                              Date of Service: ___________
                                            &LW\ ____________________________                         7REHLQVHUWHGE\RIÀFHURQFRS\OHIWZLWK
                                                    IL
                                            State: ____          60603
                                                            Zip: ________                               Defendant or other person):
                                                       (312) 739-4200
                                            Telephone: ________________________
                                            3ULPDU\(PDLO courtecl@edcombs.com




                                                            Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                              cookcountyclerkofcourt.org
                                                                                                  Page 2 of 3
                                                    Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 6 of 47 PageID #:22


                                                    CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                    5LFKDUG-'DOH\&HQWHU                             Domestic Relations Division
                                                    ::DVKLQJWRQ                                   5LFKDUG-'DOH\&HQWHU
FILED DATE: 8/10/2020 1:08 PM 2020CH05291




                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                    'LVWULFW6NRNLH                               &KLFDJR,/
                                                    2OG2UFKDUG5G                               +RXUVDPSP
                                                    6NRNLH,/                                   Civil Appeals
                                                    'LVWULFW5ROOLQJ0HDGRZV                      5LFKDUG-'DOH\&HQWHU
                                                     2121 Euclid                                       ::DVKLQJWRQ5P
                                                    5ROOLQJ0HDGRZV,/                         &KLFDJR,/
                                                                                                       +RXUVDPSP
                                                    'LVWULFW0D\ZRRG
                                                    0D\EURRN$YH                                  Criminal Department
                                                    0D\ZRRG,/                                 5LFKDUG-'DOH\&HQWHU
                                                                                                       ::DVKLQJWRQ5P
                                                    'LVWULFW%ULGJHYLHZ                           &KLFDJR,/
                                                    6WK$YH                                  +RXUVDPSP
                                                    %ULGJHYLHZ,/
                                                                                                       &RXQW\'LYLVLRQ
                                                    'LVWULFW0DUNKDP                              5LFKDUG-'DOH\&HQWHU
                                                    6.HG]LH3NZ\                               ::DVKLQJWRQ5P
                                                    0DUNKDP,/                                 &KLFDJR,/
                                                     Domestic Violence Court                           +RXUVDPSP
                                                     555 W Harrison                                    3UREDWH'LYLVLRQ
                                                    &KLFDJR,/                                 5LFKDUG-'DOH\&HQWHU
                                                     Juvenile Center Building                          ::DVKLQJWRQ5P
                                                    :2JGHQ$YH5P                           &KLFDJR,/
                                                    &KLFDJR,/                                 +RXUVDPSP
                                                     Criminal Court Building                           /DZ'LYLVLRQ
                                                    6&DOLIRUQLD$YH5P                     5LFKDUG-'DOH\&HQWHU
                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                                                                       &KLFDJR,/
                                            Daley Center Divisions/Departments                         +RXUVDPSP
                                                     Civil Division                                    7UDIÀF'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU                            5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P                           ::DVKLQJWRQ/RZHU/HYHO
                                                    &KLFDJR,/                                 &KLFDJR,/
                                                    +RXUVDPSP                         +RXUVDPSP
                                                    &KDQFHU\'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P
                                                    &KLFDJR,/
                                                    +RXUVDPSP

                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                          Page 3 of 3
                                               Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 7 of 47 PageID #:23
                      Hearing Date: 12/4/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2410
                      Location: District 1 Court                                                                                 FILED
                              Cook County, IL                                                                                    8/6/2020 3:32 PM
                                           Atty. No. 41106                                                                       DOROTHY BROWN
                                                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                           CIRCUIT CLERK
                                                             COUNTY DEPARTMENT, CHANCERY DIVISION                                COOK COUNTY, IL
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           NATOCHIA LEWIS,                                        )
                                           on behalf of Plaintiff and a class,                    )                              10024230
                                                                                                  )   2020CH05291
                                                                  Plaintiff,                      )
                                                                                                  )
                                                          vs.                                     )
                                                                                                  )
                                           BIEHL & BIEHL, INC.,                                   )
                                                                                                  )
                                                                  Defendant.                      )

                                                             PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                                                  Plaintiff Natochia Lewis respectfully requests that the Court order that this action,

                                           alleging violation of the Fair Debt Collection Practices Act, 15 U.S.C. 1692 et seq. (“FDCPA”),

                                           may proceed on behalf of a class against Defendant Biehl & Biehl, Inc.

                                                  The class consists of (a) all individuals (b) to whom Defendant sent a communication

                                           (c) containing (i) “take whatever collection action is allowed by law” or (ii) “resolve this matter

                                           amicably and prevent further action” or (iii) “we can only assume you do want to defend this

                                           case” or (iv) “we are giving everyone a chance to work their debts out voluntarily first” (d)

                                           which communication was sent at any time during a period beginning one year prior to the filing

                                           of this action and ending 30 days after the filing of this action and (e) where Defendant also sent
                                           the individual the “notice of debt” described in 15 U.S.C. §1692g.

                                                  Plaintiff is required to file a motion for class certification with the Complaint, Ballard RN

                                           Center, Inc. v. Kohll's Pharmacy and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060, and

                                           may request leave to supplement it later.

                                                  In support of this motion, Plaintiff states:
                                                                                 NATURE OF THE CASE

                                                  1.      Plaintiff Natochia Lewis brings this action to secure redress from unlawful

                                           credit and collection practices engaged in by Defendant Biehl & Biehl, Inc. Plaintiff alleges


                                                                                            -1-
                                               Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 8 of 47 PageID #:24



                                           violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

                                                   2.      Plaintiff Natochia Lewis is an individual who resides in Illinois.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                   3.      Defendant Biehl & Biehl, Inc. is an Illinois corporation. Its registered agent and

                                           office is Caroline S. Smith, 180 N. Lasalle St., Ste. 3300, Chicago, IL 60601.

                                                   4.      Defendant Biehl & Biehl, Inc. is engaged in the business of collecting debts

                                           incurred for personal, family or household purposes and owed to others. The debts include

                                           educational debts, medical debts, and charges for newspapers and periodicals.

                                                   5.      Defendant Biehl & Biehl, Inc. uses the mails, telephone system and internet for

                                           that purpose.

                                                   6.      Defendant Biehl & Biehl, Inc. is a debt collector as defined in the FDCPA.

                                                   7.      Defendant has been attempting to collect from Plaintiff an alleged educational

                                           debt.

                                                   8.      Any such debt is for personal, family or household purposes.

                                                   9.      On or about March 6, 2020, Defendant sent Plaintiff the letter attached as

                                           Exhibit A.

                                                   10.     Exhibit A states that “We have been asked by Benedictine University to take

                                           whatever collection action is allowed by law to obtain their money.”

                                                   11.     Exhibit A is a form letter.
                                                   12.     Prior to Exhibit A, Defendant sent Plaintiff a letter containing the “notice of debt”
                                           required by the FDCPA, 15 U.S.C. §1692g.

                                                   13.     On the morning of March 9, 2020, Defendant sent Plaintiff the e-mail attached as

                                           Exhibit B.

                                                   14.     Exhibit B states:

                                                   Please be advised that our firm has been retained to intercede on behalf of Benedictine
                                                   University in facilitating resolution for the above reference claim. It is our endeavor to
                                                   resolve this matter amicably and prevent further action.




                                                                                            -2-
                                               Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 9 of 47 PageID #:25



                                                  Our client previously exhausted all efforts internally in seeking your voluntary
                                                  cooperation. Absent documentation from you that clearly indicates why your
                                                  organization is lawfully withholding payment; full resolve with your intentions for
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                  payment must be presented to this office.
                                                  Please contact me immediately to process payment by phone or forward a copy of your
                                                  check to my attention via email or facsimile and payment will be processed as an EFT
                                                  (Electronic Funds Transfer).


                                                  15.     On the afternoon of July 29, 2020, Defendant sent Plaintiff the e-mail attached as

                                           Exhibit C.

                                                  16.     Exhibit C states:


                                                  We have not heard from you on this outstanding debt. At this time, it is important to
                                                  know your intentions and have an open line of communication.

                                                  Since we have not heard from you, we can only assume you do want to defend this case.
                                                  However due to Covid-19 we are giving everyone a chance to work their debts out
                                                  voluntarily first. That does take an open line of communication and to notify us of your
                                                  intentions to clear this debt once the nation is released from quarantine.

                                                  Reach out today so this case does not move forward for additional remedies during these
                                                  times.

                                                  17.     On information and belief, communications such as Exhibit B and Exhibit C are
                                           used by Defendant as follow-up communications to communications such as Exhibit A.

                                                  18.     A review of court dockets shows that neither Defendant nor its client have filed

                                           collection lawsuits against consumers during the last five years.

                                                  19.     The reference to “take whatever collection action is allowed by law to obtain their
                                           money” is, to the unsophisticated or least sophisticated consumer, a threat or statement that legal

                                           action will be taken.

                                                  20.     The statement that “It is our endeavor to resolve this matter amicably and prevent

                                           further action” and the reference to “voluntary cooperation” likewise convey, to the least

                                           sophisticated or unsophisticated consumer, that unamicable and involuntary action will be

                                           forthcoming.




                                                                                           -3-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 10 of 47 PageID #:26



                                                  21.     The statements “we can only assume you do want to defend this case” and “we

                                           are giving everyone a chance to work their debts out voluntarily first” likewise convey, to the
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           least sophisticated or unsophisticated consumer, that legal action will be taken.

                                                  22.     Additionally, Defendant left several voice messages on Plaintiff's phone regarding

                                           the alleged debt and indicated that the alleged debt had been assigned a "case number."

                                                  23.     These statements did in fact lead Plaintiff to worry and be confused about whether

                                           she had been sued or was about to be sued.

                                                  24.     All of Defendant’s statements threatening or implying legal action are false, in

                                           that neither Defendant nor its client pursued legal action.

                                                  25.     Plaintiff was harassed and aggravated as a result and found it necessary to obtain

                                           counsel to deal with Defendant.

                                                  26.     In this action, Plaintiff contends that Defendant violated 15 U.S.C. §1692e,

                                           1692e(2), 1692e(5) and 1692e(10) by threatening or implying that legal action would be taken,

                                           when there was no intention to take such action.

                                                  27.     Section 1692e provides:

                                                  False or misleading representations

                                                  A debt collector may not use any false, deceptive, or misleading representation or means
                                                  in connection with the collection of any debt. Without limiting the general application of
                                                  the foregoing, the following conduct is a violation of this section: . . .

                                                  (2)     The false representation of—

                                                          (A) the character, amount, or legal status of any debt; . . .

                                                  (5)     The threat to take any action that cannot legally be taken or that is not intended to
                                                          be taken. . . .

                                                  (10)    The use of any false representation or deceptive means to collect or attempt to
                                                          collect any debt or to obtain information concerning a consumer. . . .

                                                               THE FAIR DEBT COLLECTION PRACTICES ACT

                                                  28.     The purpose of the FDCPA is “to eliminate abusive debt collection practices by



                                                                                           -4-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 11 of 47 PageID #:27



                                           debt collectors.” 15 U.S.C. §1692(e). This law “is designed to protect consumers from

                                           unscrupulous collectors, regardless of the validity of the debt.” Mace v. Van Ru Credit Corp.,
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           109 F.3d 338, 341 (7th Cir. 1997). The FDCPA broadly prohibits unfair or unconscionable

                                           collection methods; conduct which harasses, oppresses or abuses any debtor; and any false,

                                           deceptive or misleading statements in connection with the collection of a debt. It also requires

                                           debt collectors to give debtors certain information about alleged debts, and about their rights as

                                           consumers. 15 U.S.C. §§1692d, 1692e, 1692f and 1692g.

                                                  29.     In enacting the FDCPA, Congress recognized the “universal agreement among

                                           scholars, law enforcement officials, and even debt collectors that the number of persons who

                                           willfully refuse to pay just debts is minuscule.... [The] vast majority of consumers who obtain

                                           credit fully intend to repay their debts. When default occurs, it is nearly always due to an

                                           unforeseen event such as unemployment, overextension, serious illness, or marital difficulties or

                                           divorce.” 95 S.Rep. 382, at 3 (1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1697.

                                                  30.     As noted in Ramirez v. Apex Financial Management LLC, 567 F.Supp.2d 1035,

                                           1042 (N.D.Ill. 2008), “the FDCPA’s legislative intent emphasizes the need to construe the

                                           statute broadly, so that we may protect consumers against debt collectors’ harassing conduct.

                                           This intent cannot be underestimated.” See Sonmore v. CheckRite Recovery Services, Inc., 187

                                           F.Supp.2d 1128, 1132 (D.Minn. 2001) (the FDCPA “is a remedial strict liability statute which

                                           was intended to be applied in a liberal manner”); Owens v. Hellmuth & Johnson PLLC, 550

                                           F.Supp.2d 1060, 1063 (D.Minn. 2008) (same); and Rosenau v. Unifund Corp., 539 F.3d 218, 221

                                           (3d Cir. 2008) (the FDCPA should be “[construed]... broadly, so as to effect its purpose”).

                                                  31.     “Congress intended the Act to be enforced primarily by consumers....” Federal

                                           Trade Commission v. Shaffner, 626 F.2d 32, 35 (7th Cir. 1980). The FDCPA encourages

                                           consumers to act as “private attorneys general” to enforce the public policies expressed therein.

                                           Crabill v. Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001); Baker, 677 F.2d at 780.

                                                  32.     Courts hold that whether a debt collector’s conduct violates the FDCPA should be


                                                                                           -5-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 12 of 47 PageID #:28



                                           judged from the standpoint of an “unsophisticated consumer,” Turner v. J.V.D.B. & Associates,

                                           Inc., 330 F.3d 991, 995 (7th Cir. 2003), or “least sophisticated consumer,” Clomon v. Jackson,
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           988 F.2d 1314, 1318-19 (2nd Cir. 1993); Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1173 (11th

                                           Cir. 1985). The standard is an objective one – whether any particular consumer was misled is

                                           not an element of a cause of action. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997). “The

                                           question is not whether the plaintiff was deceived or misled, but rather whether an

                                           unsophisticated consumer would have been misled.” Beattie v. D.M. Collections, Inc., 754 F.

                                           Supp. 383, 392 (D. Del. 1991).

                                                  33.     Because it is part of the Consumer Credit Protection Act, 15 U.S.C. §§1601 et

                                           seq., the FDCPA should be liberally construed in favor of the consumer to effectuate its

                                           purposes. Cirkot v. Diversified Fin. Services, Inc., 839 F.Supp. 941 (D. Conn. 1993).

                                                  34.     Statutory damages are recoverable for violations, whether or not the consumer

                                           proves actual damages. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997); Baker, 677 F.2d at

                                           780-1; Woolfolk v. Van Ru Credit Corp., 783 F. Supp. 724, 727 and n. 3 (D. Conn. 1990);

                                           Cacace v. Lucas, 775 F. Supp. 502 (D. Conn. 1990); Riveria v. MAB Collections, Inc., 682 F.

                                           Supp. 174, 177 (W.D.N.Y. 1988); Kuhn v. Account Control Technol., 865 F. Supp. 1443, 1450

                                           (D.Nev. 1994); In re Scrimpsher, 17 B.R. 999, 1016-7 (Bankr.N.D.N.Y. 1982); In re Littles, 90

                                           B.R. 669, 680 (Bankr. E.D.Pa. 1988), aff'd as modified sub nom. Crossley v. Lieberman, 90 B.R.

                                           682 (E.D.Pa. 1988), aff'd, 868 F.2d 566 (3d Cir. 1989).
                                                                 REQUIREMENTS FOR CLASS CERTIFICATION

                                                  35.     Section 2-801 of the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, states:

                                                          Prerequisites for the maintenance of a class action.

                                                          An action may be maintained as a class action in any court of this State and a party
                                                          may sue or be sued as a representative party of the class only if the court finds:

                                                          (1) The class is so numerous that joinder of all members is impracticable.

                                                          (2) There are questions of fact or law common to the class, which common
                                                          questions predominate over any questions affecting only individual members.


                                                                                           -6-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 13 of 47 PageID #:29



                                                           (3) The representative parties will fairly and adequately protect the interest
                                                           of the class.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                           (4) The class action is an appropriate method for the fair and efficient adjudication
                                                           of the controversy.

                                           Although the statute was modeled after Rule 23 of the Federal Rules of Civil Procedure, some

                                           differences exist between the two. Eshaghi v. Hanley Dawson Cadillac Co., 214 Ill. App. 3d 995,

                                           999, 574 N.E.2d 760, 762 (1st Dist. 1991).

                                                    36.    The class action determination is to be made as soon as practicable after the

                                           commencement of an action brought as a class action and before any consideration of the merits.

                                           735 ILCS 5/2-802. The circuit court has discretion as to whether an action may proceed as a class

                                           action. Haywood v. Superior Bank, 244 Ill. App. 3d 326, 328, 614 N.E.2d 461, 463 (1st Dist.

                                           1993) (overturning the lower court’s denial of class certification in a landlord-tenant case).

                                                    37.    Class actions are essential to enforce laws protecting consumers. As the court

                                           stated in Eshaghi v. Hanley Dawson Cadillac Co., 214 Ill.App.3d 995, 574 N.E.2d 760 (1st Dist.

                                           1991):

                                                    In a large and impersonal society, class actions are often the last barricade of consumer
                                                    protection. . . . To consumerists, the consumer class action is an inviting procedural
                                                    device to cope with frauds causing small damages to large groups. The slight loss to the
                                                    individual, when aggregated in the coffers of the wrongdoer, results in gains which are
                                                    both handsome and tempting. The alternatives to the class action -- private suits or
                                                    governmental actions -- have been so often found wanting in controlling consumer frauds
                                                    that not even the ardent critics of class actions seriously contend that they are truly
                                                    effective. The consumer class action, when brought by those who have no other avenue of
                                                    legal redress, provides restitution to the injured, and deterrence of the wrongdoer. (574
                                                    N.E.2d at 764, 766)

                                                    38.    As demonstrated below, each of the requirements for class certification is met.

                                                    39.    Congress expressly recognized the propriety of a class action under the FDCPA by

                                           providing special damage provisions and criteria in 15 U.S.C. §§1692k(a) and (b) for FDCPA

                                           class action cases. As a result, numerous FDCPA class actions have been certified. Phillips v.

                                           Asset Acceptance, LLC, 736 F.3d 1076 (7th Cir. 2013); McMahon v. LVNV Funding, LLC, 807

                                           F.3d 872 (7th Cir. 2015); Vines v. Sands, 188 F.R.D. 302 (N.D. Ill. 1999); Nielsen v. Dickerson,

                                           98cv5909, 1999 WL 350649, 1999 U.S. Dist. LEXIS 8334 (N.D. Ill. May 20, 1999); Sledge v.

                                                                                            -7-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 14 of 47 PageID #:30



                                           Sands, 182 F.R.D. 255 (N.D. Ill. 1998); Shaver v. Trauner, 97cv1309, 1998 WL 35333712, 1998

                                           U.S. Dist. LEXIS 19647 (C.D. Ill. May 29, 1998) report and recommendation adopted, 1998 WL
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           35333713, 1998 U.S. Dist. LEXIS 19648 (C.D. Ill. July 31, 2098); Carroll v. United Compucred

                                           Collections, Inc., 1:99cv0152, 2002 WL 31936511, 2002 U.S. Dist. LEXIS 25032 (M.D. Tenn.

                                           Nov. 15, 2002), report and recommendation adopted in part, 2003 WL 1903266, 2003 U.S. Dist.

                                           LEXIS 5996 (M.D. Tenn. Mar. 31, 2003) aff'd, 399 F.3d 620 (6th Cir. 2005); Wahl v. Midland

                                           Credit Mgmt., Inc., 243 F.R.D. 291 (N.D. Ill. 2007); Keele v. Wexler, 95cv3483, 1996 WL

                                           124452, 1996 U.S. Dist. LEXIS 3253 (N.D. Ill. Mar. 19, 1996), aff'd, 149 F.3d 589 (7th Cir.

                                           1998); Miller v. Wexler & Wexler, 97cv6593, 1998 WL 60798, 1998 U.S. Dist. LEXIS 1382

                                           (N.D. Ill. Feb. 6, 1998); Wilborn v. Dun & Bradstreet, 180 F.R.D. 347 (N.D. Ill. 1998); Arango

                                           v. GC Servs., LP, 97cv7912, 1998 WL 325257, 1998 U.S. Dist. LEXIS 9124 (N.D. Ill. June 11,

                                           1998) (misleading collection letters); Avila v. Van Ru Credit Corp., 94cv3234, 1995 WL 41425,

                                           1995 U.S. Dist. LEXIS 461 (N.D. Ill. Jan. 31, 1995), aff’d sub nom. Avila v. Rubin, 84 F.3d 222

                                           (7th Cir. 1996); Ramirez v. Palisades Collection LLC, 250 F.R.D. 366 (N.D.Ill. 2008); Cotton v.

                                           Asset Acceptance, 07cv5005, 2008 WL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D.Ill. June 26,

                                           2008) (class certified); Carr v. Trans Union Corp., 94cv0022, 1995 WL 20865, 1995 U.S. Dist.

                                           LEXIS 567 (E.D. Pa. Jan. 12, 1995) (FDCPA class certified regarding defendant Trans Union's

                                           transmission of misleading collection notices to consumers); Colbert v. Trans Union Corp.
                                           93cv6106, 1995 WL 20821, 1995 U.S. Dist. LEXIS 578 (E.D. Pa. Jan. 12, 1995) (same);

                                           Gammon v. GC Services, L.P., 162 F.R.D. 313 (N.D. Ill. 1995) (similar); Zanni v. Lippold, 119

                                           F.R.D. 32, 35 (C.D. Ill. 1988); West v. Costen, 558 F. Supp. 564, 572-573 (W.D. Va. 1983)

                                           (FDCPA class certified regarding alleged failure to provide required "validation" notices and

                                           addition of unauthorized fees); Cheqnet Systems, Inc. v. Montgomery, 322 Ark. 742, 911 S.W.2d

                                           956 (1995) (class certified in FDCPA action challenging bad check charges); Brewer v.

                                           Friedman, 152 F.R.D. 142 (N.D. Ill. 1993) (FDCPA class certified regarding transmission of

                                           misleading collection demands to consumers), earlier opinion, 833 F. Supp. 697 (N.D. Ill. 1993);


                                                                                          -8-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 15 of 47 PageID #:31



                                           Duran v. Credit Bureau of Yuma, Inc., 93 F.R.D. 607 (D. Ariz. 1982) (class certified in action

                                           complaining of unauthorized charges).
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                                       Numerosity

                                                   40.    Section 2-801(1) parallels the language of Federal Rule of Civil Procedure

                                           23(a)(1); therefore, federal case law is instructive on the numerosity requirements under the

                                           Illinois Rules. Wood River Area Dev. Corp. v. Germania Fed. Sav. & Loan Ass’n, 198 Ill. App.

                                           3d 445, 450, 555 N.E.2d 1150, 1153 (5th Dist. 1990). The numerosity requirement is satisfied if

                                           it is reasonable to conclude that the number of members of the proposed class is greater than the

                                           minimum number required for class certification, which is about 10-40. Kulins v. Malco, 121 Ill.

                                           App. 3d 520, 530, 459 N.E.2d 1038 (1st Dist. 1984) (19 and 47 members sufficient); Swanson v.

                                           American Consumer Industries, 415 F.2d 1326, 1333 (7th Cir. 1969) (40 class members

                                           sufficient); Riordan v. Smith Barney, 113 F.R.D. 60, 62 (N.D. Ill. 1986) (10-29 members

                                           sufficient).

                                                   41.    Illinois case law further indicates that “[t]he number of class members is relevant,

                                           not determinative.” Wood River Area Dev. Corp., 198 Ill. App. 3d at 450, 555 N.E. 2d at 1153.

                                           Where the class size is smaller, other factors may come into play to demonstrate that joinder is

                                           impractical, including: (1) geographical spread of class members, (2) ease of identifying and

                                           locating class members, (3) the knowledge and sophistication of class members and their need for
                                           protection, (4) the size of class members’ claims, and (5) the nature of the case. Id. at 450-51, 555

                                           N.E. 2d at 1153-54.

                                                   42.     It is not necessary that the precise number of class members be known: "A class

                                           action may proceed upon estimates as to the size of the proposed class." In re Alcoholic

                                           Beverages Lit., 95 F.R.D. 321 (E.D.N.Y. 1982); Lewis v. Gross, 663 F.Supp. 1164, 1169

                                           (E.D.N.Y. 1986). The Court may "make common sense assumptions in order to find support for

                                           numerosity." Evans v. United States Pipe & Foundry, 696 F.2d 925, 930 (11th Cir. 1983). "The

                                           court may assume sufficient numerousness where reasonable to do so in absence of a contrary


                                                                                            -9-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 16 of 47 PageID #:32



                                           showing by defendant, since discovery is not essential to most cases in order to reach a class

                                           determination. . . . Where the exact size of the class is unknown, but it is general knowledge or
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           common sense that it is large, the court will take judicial notice of this fact and will assume

                                           joinder is impracticable." 2 Newberg on Class Actions (3d ed. 1995), §7.22.

                                                  43.     In the present case, Plaintiff alleges, based on the volume of Defendant’s

                                           collection activity and the use of a form document, that there are more than 35 members of the

                                           class, making them so numerous that joinder is impracticable.

                                                  44.     While discovery will be needed to determine the precise class size, it is reasonable

                                           to infer that numerosity is satisfied. Wood River Area Dev. Corp., 198 Ill. App. 3d at 450, 555

                                           N.E.2d at 1153 (concurring with a leading scholar’s assertion that a class size of 40 clearly

                                           satisfies numerosity and that a class size of 25 likely satisfies numerosity); Swiggett v. Watson,

                                           441 F.Supp. 254, 256 (D.Del. 1977) (an action challenging transfers of title pursuant to Delaware

                                           motor vehicle repairer's lien, the fact the Department of Motor Vehicles issued printed forms for

                                           such transfer was in of itself sufficient to show that the numerosity requirement was satisfied);

                                           Westcott v. Califano, 460 F. Supp. 737, 744 (D.Mass. 1978) (in action challenging certain welfare

                                           policies, existence of policies and 148 families who were denied benefits to which policies

                                           applied sufficient to show numerosity, even though it was impossible to identify which of 148

                                           families were denied benefits because of policies complained of); Carr v. Trans Union Corp.,

                                           supra (Fair Debt Collection Practices Act class certified regarding defendant Trans Union's

                                           transmission of misleading collection notices to consumers in which court inferred numerosity

                                           from the use of form letters); Colbert v. Trans Union Corp., supra (same).
                                                                        Common Questions and Predominance

                                                  45.     A common question may be shown when the claims of the individual members of

                                           the class are based on the common application of a statute or they were aggrieved by the same or

                                           similar misconduct. McCarthy v. La Salle Nat'l Bank & Trust Co., 230 Ill. App. 3d 628, 634, 595

                                           N.E.2d 149, 153 (1st Dist.1992).


                                                                                           -10-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 17 of 47 PageID #:33



                                                  46.     In the present case, the predominant common questions are:

                                                          a.      Whether the language complained of conveys to the least sophisticated
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                  consumer or unsophisticated consumer the meaning that suit will be filed;

                                                          b.      Whether such communications violate the FDCPA.

                                                  47.     Where a case involves “standardized conduct of the defendants toward members of

                                           the proposed class, a common nucleus of operative facts is typically presented, and the

                                           commonality requirement . . . is usually met.” Franklin v. City of Chicago, 102 F.R.D. 944, 949

                                           (N.D. Ill. 1984).

                                                  48.     The only individual issue is the identification of the class members, a matter easily

                                           ascertainable from the files of Defendant.

                                                  49.      Questions readily answerable from a party’s files do not present an obstacle to

                                           class certification. Heastie v. Community Bank, 125 F.R.D. 669 (N.D.Ill. 1989) (court found that

                                           common issues predominated where individual questions of injury and damages could be

                                           determined by "merely comparing the contract between the consumer and the contractor with the

                                           contract between the consumer and Community Bank").
                                                                              Adequacy of Representation

                                                  50.     The class action statute requires that the class representative provide fair and

                                           adequate protection for the interests of the class. That protection involves two factors: (a) the
                                           attorney for the class must be qualified, experienced, and generally able to conduct the proposed

                                           litigation; and (b) the representative must not have interests antagonistic to those of the class.

                                           Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992).
                                                  51.     Plaintiff understands the obligations of a class representative, and has retained

                                           experienced counsel, as is indicated by Exhibit D, which sets forth counsel's qualifications.

                                                  52.     There are no conflicts between Plaintiff and the class members.
                                                                            Appropriateness of Class Action




                                                                                            -11-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 18 of 47 PageID #:34



                                                   53.     Efficiency is the primary focus in determining whether the class action is an

                                           appropriate method for resolving the controversy presented. Eovaldi v. First Nat'l Bank, 57
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           F.R.D. 545 (N.D.Ill. 1972). It is proper for a court, in deciding this issue, to consider the ". . .

                                           inability of the poor or uninformed to enforce their rights, and the improbability that large

                                           numbers of class members would possess the initiative to litigate individually." Haynes v. Logan

                                           Furniture Mart, Inc., 503 F.2d 1161, 1165 (7th Cir. 1974).

                                                   54.     In this case there is no better method available for the adjudication of the claims

                                           which might be brought by each individual consumer. The vast majority of consumers are

                                           undoubtedly unaware that their rights are being violated. In addition, the modest size of the

                                           claims makes it unlikely that consumers would be able to pay to retain counsel to protect their

                                           rights on an individual basis.

                                                   55.     The special efficacy of the consumer class action has been noted by the courts and

                                           is applicable to this case:

                                                   A class action permits a large group of claimants to have their claims adjudicated in a
                                                   single lawsuit. This is particularly important where, as here, a large number of small and
                                                   medium sized claimants may be involved. In light of the awesome costs of discovery and
                                                   trial, many of them would not be able to secure relief if class certification were denied . . .
                                                   .

                                           In re Folding Carton Antitrust Lit., 75 F.R.D. 727, 732 (N.D.Ill. 1977) (citations omitted).)

                                           Another court noted:
                                                   Given the relatively small amount recoverable by each potential litigant, it is unlikely that,
                                                   absent the class action mechanism, any one individual would pursue his claim, or even be
                                                   able to retain an attorney willing to bring the action. As Professors Wright, Miller and
                                                   Kane have discussed, in analyzing consumer protection class actions such as the instant
                                                   one, 'typically the individual claims are for small amounts, which means that the injured
                                                   parties would not be able to bear the significant litigation expenses involved in suing a
                                                   large corporation on an individual basis. These financial barriers may be overcome by
                                                   permitting the suit to be brought by one or more consumers on behalf of others who are
                                                   similarly situated.' 7B Wright et al., §1778, at 59; see e.g., Phillips Petroleum Co. v.
                                                   Shutts, 472 U.S. 797, 809 (1985) ('Class actions...may permit the plaintiff to pool claims
                                                   which would be uneconomical to litigate individually.') The public interest in seeing that
                                                   the rights of consumers are vindicated favors the disposition of the instant claims in a
                                                   class action form.

                                           Lake v. First Nationwide Bank, 156 F.R.D. 615 at 628, 629 (E.D.Pa 1994).


                                                                                             -12-
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 19 of 47 PageID #:35
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                               -13-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 20 of 47 PageID #:36



                                                                                 CONCLUSION

                                                 56.   The Court should certify this action as a class action.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                                      Respectfully submitted,



                                                                                      /s/Daniel A. Edelman
                                                                                      Daniel A. Edelman


                                           Daniel A. Edelman (ARDC 0712094)
                                           Cathleen M. Combs (ARDC 0472840)
                                           Tara L. Goodwin (ARDC 6297473)
                                           Daniel Scott Miller (ARDC 6331448)
                                           EDELMAN, COMBS, LATTURNER
                                                  & GOODWIN, LLC
                                           20 South Clark Street, Suite 1500
                                           Chicago, IL 60603-1824
                                           (312) 739-4200
                                           (312) 419-0379 (FAX)
                                           Email address for service:
                                           dedelman@edcombs.com
                                           ccombs@edcombs.com
                                           tgoodwin@edcombs.com
                                           dmiller@edcombs.com
                                           courtecl@edcombs.com
                                           Atty. No. 41106 (Cook)




                                                                                        -14-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 21 of 47 PageID #:37



                                                                           CERTIFICATE OF SERVICE


                                                  I, Daniel A. Edelman, certify that on August 6 2020, or as soon as service is applicable, I
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           caused caused a true and accurate copy of the foregoing document to be served via special
                                           process server upon the following parties:

                                                  Biehl & Biehl, Inc.
                                                  C/o registered agent
                                                  Caroline S. Smith
                                                  180 N. Lasalle St., Ste. 3300
                                                  Chicago, IL 60601


                                                                                        /s/Daniel A. Edelman
                                                                                        Daniel A. Edelman

                                           Daniel A. Edelman (ARDC 0712094)
                                           Cathleen M. Combs (ARDC 0472840)
                                           Tara L. Goodwin (ARDC 6297473)
                                           Daniel Scott Miller (ARDC 6331448)
                                           EDELMAN, COMBS, LATTURNER
                                                  & GOODWIN, LLC
                                           20 South Clark Street, Suite 1500
                                           Chicago, IL 60603-1824
                                           (312) 739-4200
                                           (312) 419-0379 (FAX)
                                           Email address for service:
                                           dedelman@edcombs.com
                                           ccombs@edcombs.com
                                           tgoodwin@edcombs.com
                                           dmiller@edcombs.com
                                           courtecl@edcombs.com
                                           Atty. No. 41106 (Cook)




                                                                                          -15-
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 22 of 47 PageID #:38
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                EXHIBIT A
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 23 of 47 PageID #:39
FILED DATE: 8/6/2020 3:32 PM 2020CH05291
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 24 of 47 PageID #:40
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                EXHIBIT B
       7/29/2020       Case: 1:20-cv-05675
                                    Yahoo Mail -Document     #: 1-2BENEDICTINE
                                                RE: CASE # 6230590   Filed: 09/24/20  Page
                                                                               UNIVERSITY     25 of 47
                                                                                          vs NATOCHIA   PageID
                                                                                                      R LEWIS      #:41
                                                                                                              $2,035.00




           RE: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00

           From: Christine Brennan (cbrennan@biehlcollects.com)
           To:     natochia.lewis@yahoo.com

           Date: Wednesday, July 29, 2020, 01:51 PM CDT



           ***********************************

           Contractual Obligation: $2,035.00

           Case #: 6230590

           Client Acct #: 2235979

           ***********************************



           Natochia,



           We have not heard from you on this outstanding debt. At this time, it is important to know your intentions and have an open line of
           communication.

           Since we have not heard from you, we can only assume you do want to defend this case. However due to Covid-19 we are giving
           everyone a chance to work their debts out voluntarily first. That does take an open line of communication and to notify us of your
           intentions to clear this debt once the nation is released from quarantine.

           Reach out today so this case does not move forward for additional remedies during these times.

           Christine Brennan
           Senior Collections Executive
           Biehl & Biehl, Inc.
           PO Box 87410
           Carol Stream, IL 60188
           Direct: 630-653-1864
           Toll Free: 800-837-2434 Ext.1864
           Fax: 630-682-0545


           This is an attempt to collect a debt. Any information obtained will be used for this purpose.
           Please consider the environment before printing this e-mail.
           Confidentiality Notice: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-
           2521. The information contained in this e-mail is confidential and intended only for use of the individual or entity
           named above. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver
           it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
           communication is strictly prohibited.
           If you have received this message in error or there are any problems please notify the originator immediately. The
           unauthorized use, disclosure, copying or alteration of this message is strictly forbidden.




             From: Christine Brennan
             Sent: Monday, March 9, 2020 11:29 AM
             To: natochia.lewis@yahoo.com
             Subject: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00


                                                                                                                                                 1/2
5291
                                           7/29/2020        Case: 1:20-cv-05675
                                                                         Yahoo Mail -Document     #: 1-2BENEDICTINE
                                                                                     RE: CASE # 6230590   Filed: 09/24/20  Page
                                                                                                                    UNIVERSITY     26 of 47
                                                                                                                               vs NATOCHIA   PageID
                                                                                                                                           R LEWIS      #:42
                                                                                                                                                   $2,035.00




                                                 ***********************************

                                                 Contractual Obligation: $2,035.00

                                                 Case #: 6230590
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                 Client Acct #: 2235979

                                                 ***********************************



                                                 Natochia,


                                                 Please be advised that our firm has been retained to intercede on behalf of Benedictine University in
                                                 facilitating resolution for the above reference claim. It is our endeavor to resolve this matter amicably and
                                                 prevent further action.


                                                 Our client previously exhausted all efforts internally in seeking your voluntary cooperation. Absent
                                                 documentation from you that clearly indicates why your organization is lawfully withholding
                                                 payment; full resolve with your intentions for payment must be presented to this office.


                                                 Please contact me immediately to process payment by phone or forward a copy of your check to my
                                                 attention via email or facsimile and payment will be processed as an EFT (Electronic Funds Transfer).


                                                 Christine Brennan
                                                 Senior Collections Executive
                                                 Biehl & Biehl, Inc.
                                                 PO Box 87410
                                                 Carol Stream, IL 60188
                                                 Direct: 630-653-1864
                                                 Toll Free: 800-837-2434 Ext.1864
                                                 Fax: 630-682-0545


                                                 This is an attempt to collect a debt. Any information obtained will be used for this purpose.
                                                 Please consider the environment before printing this e-mail.
                                                 Confidentiality Notice: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections
                                                 2510-2521. The information contained in this e-mail is confidential and intended only for use of the individual or
                                                 entity named above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
                                                 deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
                                                 communication is strictly prohibited.
                                                 If you have received this message in error or there are any problems please notify the originator immediately. The
                                                 unauthorized use, disclosure, copying or alteration of this message is strictly forbidden.




                                                                                                                                                                            2/2
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 27 of 47 PageID #:43
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                    EXHIBIT C
                                           7/29/2020       Case: 1:20-cv-05675
                                                                        Yahoo Mail -Document     #: 1-2BENEDICTINE
                                                                                    RE: CASE # 6230590   Filed: 09/24/20  Page
                                                                                                                   UNIVERSITY     28 of 47
                                                                                                                              vs NATOCHIA   PageID
                                                                                                                                          R LEWIS      #:44
                                                                                                                                                  $2,035.00




                                               RE: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00

                                               From: Christine Brennan (cbrennan@biehlcollects.com)
                                               To:     natochia.lewis@yahoo.com
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                               Date: Wednesday, July 29, 2020, 01:51 PM CDT



                                               ***********************************

                                               Contractual Obligation: $2,035.00

                                               Case #: 6230590

                                               Client Acct #: 2235979

                                               ***********************************



                                               Natochia,



                                               We have not heard from you on this outstanding debt. At this time, it is important to know your intentions and have an open line of
                                               communication.

                                               Since we have not heard from you, we can only assume you do want to defend this case. However due to Covid-19 we are giving
                                               everyone a chance to work their debts out voluntarily first. That does take an open line of communication and to notify us of your
                                               intentions to clear this debt once the nation is released from quarantine.

                                               Reach out today so this case does not move forward for additional remedies during these times.

                                               Christine Brennan
                                               Senior Collections Executive
                                               Biehl & Biehl, Inc.
                                               PO Box 87410
                                               Carol Stream, IL 60188
                                               Direct: 630-653-1864
                                               Toll Free: 800-837-2434 Ext.1864
                                               Fax: 630-682-0545


                                               This is an attempt to collect a debt. Any information obtained will be used for this purpose.
                                               Please consider the environment before printing this e-mail.
                                               Confidentiality Notice: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-
                                               2521. The information contained in this e-mail is confidential and intended only for use of the individual or entity
                                               named above. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver
                                               it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
                                               communication is strictly prohibited.
                                               If you have received this message in error or there are any problems please notify the originator immediately. The
                                               unauthorized use, disclosure, copying or alteration of this message is strictly forbidden.




                                                 From: Christine Brennan
                                                 Sent: Monday, March 9, 2020 11:29 AM
                                                 To: natochia.lewis@yahoo.com
                                                 Subject: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00


                                                                                                                                                                                     1/2
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 29 of 47 PageID #:45
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                    EXHIBIT D
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 30 of 47 PageID #:46



                                           Atty. No. 41106
                                                         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                             COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           NATOCHIA LEWIS,                                        )
                                           on behalf of Plaintiff and a class,                    )
                                                                                                  )
                                                                  Plaintiff,                      )
                                                                                                  )
                                                          vs.                                     )
                                                                                                  )
                                           BIEHL & BIEHL, INC.,                                   )
                                                                                                  )
                                                                  Defendant.                      )
                                                                    DECLARATION OF DANIEL A. EDELMAN

                                                   Daniel A. Edelman declares under penalty of perjury, as provided for by 735 ILCS 5/1-109,
                                           that the following statements are true:

                                                 1.      Edelman, Combs, Latturner & Goodwin, LLC, has 8 principals, Daniel A.
                                           Edelman, Cathleen M. Combs, James O. Latturner, Tara L. Goodwin, Julie Clark, Heather Kolbus,
                                           Cassandra P. Miller, and Tiffany N. Hardy, and four associates.

                                                    2.       Daniel A. Edelman is a 1976 graduate of the University of Chicago Law
                                           School. From 1976 to 1981 he was an associate at the Chicago office of Kirkland & Ellis with
                                           heavy involvement in the defense of consumer class action litigation (such as the General Motors
                                           Engine Interchange cases). In 1981 he became an associate at Reuben & Proctor, a medium-sized
                                           firm formed by some former Kirkland & Ellis lawyers, and was made a partner there in 1982. From
                                           the end of 1985 he has been in private practice in downtown Chicago. Virtually all of his practice
                                           involves litigation on behalf of consumers, through both class and individual actions. He is the
                                           author of the chapters on the “Fair Debt Collection Practices Act,” “Truth in Lending Act,” and
                                           “Telephone Consumer Protection Act” in Illinois Causes of Action (Ill. Inst. For Cont. Legal Educ.
                                           2014 and earlier editions), author of the chapter on the Telephone Consumer Protection Act in
                                           Federal Deception Law (National Consumer Law Center 2013 Supp.), author of Collection
                                           Litigation: Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2008, 2011, 2014, 2019), and
                                           Collection Litigation: Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2014); author of Chapter
                                           6, “Predatory Lending and Potential Class Actions,” in Real Estate Litigation (Ill. Inst. For Cont.
                                           Legal Educ. 2004, 2008, 2013), co-author of Rosmarin & Edelman, Consumer Class Action Manual
                                           (2d-4th editions, National Consumer Law Center 1990, 1995 and 1999); author of Representing
                                           Consumers in Litigation with Debt Buyers (Chicago Bar Ass’n 2008); Predatory Mortgage Lending
                                           (Ill. Inst. for Cont. Legal. Educ. 2008, 2011), author of Chapter 6, “Predatory Lending and Potential
                                           Class Actions,” in Real Estate Litigation (Ill. Inst. For Cont. Legal Educ. 2004, 2008, 2014), Illinois
                                           Consumer Law, in Consumer Fraud and Deceptive Business Practices Act and Related Areas Update
                                           (Chicago Bar Ass’n 2002); Payday Loans: Big Interest Rates and Little Regulation, 11
                                           Loy.Consumer L.Rptr. 174 (1999); author of Consumer Fraud and Insurance Claims, in Bad Faith
                                           and Extracontractual Damage Claims in Insurance Litigation, Chicago Bar Ass'n 1992; co-author
                                           of Chapter 8, "Fair Debt Collection Practices Act," Ohio Consumer Law (1995 ed.); co-author of
                                           Fair Debt Collection: The Need for Private Enforcement, 7 Loy.Consumer L.Rptr. 89 (1995);
                                           author of An Overview of The Fair Debt Collection Practices Act, in Financial Services Litigation,
                                           Practicing Law Institute (1999); co-author of Residential Mortgage Litigation, in Financial Services

                                                                                            -1-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 31 of 47 PageID #:47



                                           Litigation, Practicing Law Institute (1996); author of Automobile Leasing: Problems and Solutions,
                                           7 Loy.Consumer L.Rptr. 14 (1994); author of Current Trends in Residential Mortgage Litigation,
                                           12 Rev. of Banking & Financial Services 71 (April 24, 1996); co-author of Illinois Consumer Law
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           (Chicago Bar Ass'n 1996); co-author of D. Edelman and M. A. Weinberg, Attorney Liability Under
                                           the Fair Debt Collection Practices Act (Chicago Bar Ass'n 1996); and author of The Fair Debt
                                           Collection Practices Act: Recent Developments, 8 Loy.Consumer L. Rptr. 303 (1996), among
                                           others. Mr. Edelman is also a frequent speaker on consumer law topics for various legal
                                           organizations including the Chicago Bar Association, the National Consumer Law Center’s
                                           Consumer Rights Litigation Conference, and the Illinois Institute for Continuing Legal Education,
                                           and he has testified on behalf of consumers before the Federal Trade Commission and the Illinois
                                           legislature. He is a member of the Illinois bar and admitted to practice in the following courts:
                                           United States Supreme Court, Seventh Circuit Court of Appeals, First Circuit Court of Appeals,
                                           Second Circuit Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals,
                                           Sixth Circuit Court of Appeals, Eighth Circuit Court of Appeals, Ninth Circuit Court of Appeals,
                                           Tenth Circuit Court of Appeals, Eleventh Circuit Court of Appeals, United States District Courts
                                           for the Northern and Southern Districts of Indiana, United States District Courts for the Northern,
                                           Central, and Southern Districts of Illinois, United States District Courts for the Eastern and Western
                                           Districts of Wisconsin, and the Supreme Court of Illinois. He is a member of the Northern District
                                           of Illinois trial bar.

                                                   3.      Cathleen M. Combs is a 1976 graduate of Loyola University Law School. From
                                           1984-1991, she supervised the Northwest office of the Legal Assistance Foundation of Chicago,
                                           where she was lead or co-counsel in class actions in the areas of unemployment compensation,
                                           prison law, social security law, and consumer law. She joined what is now Edelman, Combs,
                                           Latturner & Goodwin, LLC in early 1991 and became a named partner in 1993. Ms. Combs
                                           received an Award for Excellence in Pro Bono Service from the Judges of the United States District
                                           Court for the Northern District of Illinois and the Chicago Chapter of the Federal Bar Association
                                           on May 18, 2012. Ms. Combs has argued over fifteen cases in the 1st, 3rd and 7th Circuit Court of
                                           Appeals and the Illinois Appellate Court, and she is a frequent speaker on consumer law topics at
                                           various legal organizations including the Chicago Bar Association, the National Consumer Law
                                           Center’s Consumer Rights Litigation Conferences, and the Practicing Law Institute’s Consumer
                                           Financial Services Institute. Ms. Combs is coauthor of The Bankruptcy Practitioner’s Guide to
                                           Consumer Financial Services Actions After the Subprime Mortgage Crisis (LRP Publications 2010).
                                           Her reported decisions include: Suesz v. Med-1 Solutions, LLC, 757 F.3d 636 (7th Cir. 2014) (en
                                           banc); Siwulec v. J.M. Adjustment Servs., LLC, 465 Fed. Appx. 200 (3d Cir. 2012); Nielsen v.
                                           Dickerson, 307 F.3d 623 (7th Cir. 2002); Chandler v. American General Finance, Inc., 329 Ill.
                                           App.3d 729, 768 N.E.2d 60 (1st Dist. 2002); Miller v. McCalla Raymer, 214 F.3d 872 (7th Cir.
                                           2000); Bessette v. Avco Financial Services, 230 F.3d 439 (1st Cir. 2000); Emery v. American Gen.
                                           Fin., Inc., 71 F.3d 1343 (7th Cir. 1995); McDonald v. Asset Acceptance, LLC, 296 F.R.D. 513
                                           (E.D.Mich. 2013); and Tocco v. Real Time Resolutions, 48 F.Supp.3d 535 (S.D.N.Y. 2014). She
                                           is a member of the Illinois bar and admitted to practice in the following courts: United States
                                           District Courts for the Northern, Central and Southern Districts of Illinois, United States District
                                           Courts for the Northern and Southern Districts of Indiana, Seventh Circuit Court of Appeals, Third
                                           Circuit Court of Appeals, Fifth Circuit Court of Appeals, and Tenth Circuit Court of Appeals. She
                                           is a member of the Northern District of Illinois trial bar.

                                                  4.     James O. Latturner is a 1962 graduate of the University of Chicago Law
                                           School. Until 1969, he was an associate and then a partner at the Chicago law firm of Berchem,
                                           Schwanes & Thuma. From 1969 to 1995 he was Deputy Director of the Legal Assistance
                                           Foundation of Chicago, where he specialized in consumer law, including acting as lead counsel in
                                           over 30 class actions. His publications include Chapter 8 ("Defendants") in Federal Practice

                                                                                            -2-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 32 of 47 PageID #:48



                                           Manual for Legal Services Attorneys (M. Masinter, Ed., National Legal Aid and Defender
                                           Association 1989); Governmental Tort Immunity in Illinois, 55 Ill.B.J. 29 (1966); Illinois Should
                                           Explicitly Adopt the Per Se Rule for Consumer Fraud Act Violations, 2 Loy.Consumer L.Rep. 64
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           (1990), and Illinois Consumer Law (Chicago Bar Ass'n 1996). He has taught in a nationwide series
                                           of 18 Federal Practice courses sponsored by the Legal Services Corporation, each lasting four days
                                           and designed for attorneys with federal litigation experience. He has argued over 30 appeals,
                                           including two cases in the United States Supreme Court, three in the Illinois Supreme Court, and
                                           numerous cases in the Seventh, Third, Fifth, and Eleventh Circuits. Mr. Latturner was involved in
                                           many of the significant decisions establishing the rights of Illinois consumers. He is a member of
                                           the Northern District of Illinois trial bar.

                                                   5.      Tara L. Goodwin is a graduate of the University of Chicago (B.A., with general
                                           honors, 1988) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., with high
                                           honors,1991). Ms. Goodwin was Chair of the Chicago Bar Association’s Consumer Law Committee
                                           from 2007 - 2010, and she has previously been on the faculty of the Practicing Law Institute's
                                           Consumer Financial Services Institute in Chicago, speaking on issues relating to the Fair Debt
                                           Collection Practices Act and mortgage litigation. Ms. Goodwin spoke at the 2016 Conference on
                                           Consumer Finance Law on mortgage servicing issues. Ms. Goodwin has also been a frequent
                                           speaker at the Chicago Bar Association, speaking on topics such as how to assist consumers with
                                           credit reporting problems, developments in class action law and arbitration agreements in consumer
                                           contracts. Reported Cases. Aleksic v. Experian Information Solutions, Inc., 2014 WL 2769122
                                           (N.D.Ill. June 18, 2014); Taylor v. Screening Reports, Inc., 2015 WL 4052824 (N.D.Ill. July 2,
                                           2015); Williams v. Chartwell Financial Services, Ltd., 204 F.3d 748 (7th Cir. 2000); Hillenbrand
                                           v. Meyer Medical Group, 288 Ill.App.3d 871, 682 N.E.2d 101 (1st Dist. 1997), later opinion, 308
                                           Ill.App.3d 381, 720 N.E.2d 287 (1st Dist. 1999); Bessette v. Avco Fin. Servs., 230 F.3d 439 (1st Cir.
                                           2000); Large v. Conseco Fin. Servicing Co., 292 F.3d 49 (1st Cir. 2002); Flippin v. Aurora Bank,
                                           FSB, 12 C 1996, 2012 WL 3260449 , 2012 U.S. Dist. LEXIS 111250 (N.D.Ill. Aug. 8, 2012); Henry
                                           v. Teletrack, Inc., 11 C 4424, 2012 WL 769763, 2012 U.S. Dist. LEXIS 30495 (N.D.Ill. March 7,
                                           2012); Kesten v. Ocwen Loan Servicing, LLC, 11 C 6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS
                                           16917 (N.D.Ill. Feb. 9, 2012); Bunton v. Cape Cod Village, LLC, No. 09-1044, 2009 WL 2139441,
                                           2009 U.S. Dist. LEXIS 57801 (C.D.Ill. July 6, 2009); Wilson v. Harris N.A., No. 06 C 5840, 2007
                                           WL 2608521, 2007 U.S. Dist. LEXIS 65345 (N.D.Ill. Sept. 4, 2007); Carbajal v. Capital One, 219
                                           F.R.D. 437 (N.D.Ill. 2004); Russo v. B&B Catering, 209 F.Supp.2d 857 (N.D.Ill. 2002); Romaker
                                           v. Crossland Mtg. Co., No. 94 C 3328, 1996 WL 254299, 1996 U.S.Dist. LEXIS 6490 (N.D.Ill.
                                           May 10, 1996); Mount v. LaSalle Bank Lake View, 926 F.Supp. 759 (N.D.Ill 1996). Ms. Goodwin
                                           is a member of the Illinois bar and is admitted in the Seventh, First, and D.C. Circuit Courts of
                                           Appeals, and the United States District Courts for the Northern and Central Districts of Illinois, and
                                           the Northern District of Indiana. She is also a member of the Northern District of Illinois trial bar.

                                                   6.      Julie Clark (neé Cobalovic) is a graduate of Northern Illinois University (B.A.,
                                           1997) and DePaul University College of Law (J.D., 2000). Reported Cases: Ballard RN Center,
                                           Inc. v. Kohll’s Pharmacy and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (Ill.Sup.Ct.) ;
                                           Record-A-Hit, Inc. v. Nat'l. Fire Ins. Co., 377 Ill. App. 3d 642; 880 N.E.2d 205 (1st Dist. 2007);
                                           Qualkenbush v. Harris Trust & Savings Bank, 219 F. Supp.2d 935 (N.D.Ill. 2002); Covington-
                                           McIntosh v. Mount Glenwood Memory Gardens, 00 C 186, 2002 WL 31369747 (N.D.Ill., Oct. 21,
                                           2002), later opinion, 2003 WL 22359626 (N.D.Ill. Oct. 15, 2003); Western Ry. Devices Corp. v.
                                           Lusida Rubber Prods., 06 C 52, 2006 WL 1697119, 2006 U.S. Dist. LEXIS 43867 (N.D.Ill. June
                                           13, 2006); Nautilus Ins. Co. v. Easy Drop Off, LLC, 06 C 4286, 2007 U.S. Dist. LEXIS 42380
                                           (N.D.Ill. June 4, 2007); Ballard Nursing Center, Inc. v. GF Healthcare Products, Inc., 07 C 5715,
                                           2007 WL 3448731, 2007 U.S. Dist. LEXIS 84425 (N.D.Ill. Nov. 14, 2007); Sadowski v. Med1
                                           Online, LLC, 07 C 2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 17,

                                                                                            -3-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 33 of 47 PageID #:49



                                           2008); Sadowski v. OCO Biomedical, Inc., 08 C 3225, 2008 WL 5082992, 2008 U.S. Dist. LEXIS
                                           96124 (N.D.Ill. Nov. 25, 2008); ABC Bus. Forms, Inc. v. Pridamor, Inc., 09 C 3222, 2009 WL
                                           4679477, 2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1, 2009); Glen Ellyn Pharmacy v. Promius
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           Pharma, LLC, 09 C 2116, 2009 WL 2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,
                                           2009); Garrett v. Ragle Dental Lab., Inc., 10 C 1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS
                                           108339 (N.D.Ill. Oct. 12, 2010); Garrett v. Sharps Compliance, Inc., 10 C 4030, 2010 WL 4167157,
                                           2010 U.S. Dist. LEXIS 109912 (N.D.Ill. Oct. 14, 2010).

                                                   7.      Heather A. Kolbus (neé Piccirilli) is a graduate of DePaul University (B.S. cum
                                           laude, 1997), and Roger Williams University School of Law (J.D., 2002). Reported Cases: Clark
                                           v. Experian Info. Solutions, Inc., 8:00cv1217-22, 2004 WL 256433, 2004 U.S. Dist. LEXIS 28324
                                           (D.S.C., Jan. 14, 2004); DeFrancesco v. First Horizon Home Loan Corp., 06-0058, 2006 WL
                                           3196838, 2006 U.S. Dist. LEXIS 80718 (S.D.Ill. Nov. 2, 2006); Jeppesen v. New Century Mortgage
                                           Corp., 2:05cv372, 2006 WL 3354691, 2006 U.S. Dist. LEXIS 84035 (N.D.Ind. Nov. 17, 2006);
                                           Benedia v. Super Fair Cellular, Inc., 07 C 1390, 2007 WL 2903175, 2007 U.S. Dist. LEXIS 71911
                                           (N.D.Ill. Sept. 26, 2007); Gonzalez v. Codilis & Assocs., P.C., 03 C 2883, 2004 WL 719264, 2004
                                           U.S. Dist. LEXIS 5463 (N.D.Ill. March 30, 2004); Centerline Equipment Corp. v. Banner Personnel
                                           Svc., Inc., 07 C 1611, 2009 WL 1607587, 2009 U.S. Dist. LEXIS 48092 (N.D.Ill. June 9, 2009); R.
                                           Rudnick & Co. v. G.F. Protection, Inc., 08 C 1856, 2009 WL 112380, 2009 U.S. Dist. LEXIS 3152
                                           (N.D.Ill. Jan. 15, 2009); Pollack v. Cunningham Financial Group, LLC, 08 C 1405, 2008 WL
                                           4874195, 2008 U.S. Dist. LEXIS 4166 (N.D.Ill. June 2, 2008); Pollack v. Fitness Innovative Techs.,
                                           LLC, No. 08 CH 03430, 2009 WL 506280, 2009 TCPA Rep. 1858 (Ill. Cir. Ct., Jan. 14, 2009); R.
                                           Rudnick & Co. v. Brilliant Event Planning, Inc., No. 09 CH 18924, 2010 WL 5774848, 2010 TCPA
                                           Rep. 2099 (Ill. Cir. Ct., Nov. 30, 2010).

                                                   8.      Cassandra P. Miller is a graduate of the University of Wisconsin – Madison
                                           (B.A. 2001) and John Marshall Law School (J.D. magna cum laude 2006). Reported Cases:
                                           Pietras v. Sentry Ins. Co., 513 F.Supp.2d 983 (N.D.Ill. 2007); Hernandez v. Midland Credit Mgmt.,
                                           04 C 7844, 2007 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill. Sept. 25, 2007); Balogun v.
                                           Midland Credit Mgmt., 1:05cv1790, 2007 WL 2934886, 2007 U.S. Dist. LEXIS 74845 (S.D.Ind.
                                           Oct. 5, 2007); Herkert v. MRC Receivables Corp., 655 F. Supp. 2d 870 (N.D.Ill. 2008); Miller v.
                                           Midland Credit Management, Inc., No. 08 C 780, 2009 WL 528796, 2009 U.S. Dist. LEXIS 16273
                                           (N.D.Ill. March 2, 2009); Frydman v. Portfolio Recovery Associates, LLC, 11 C 524, 2011 WL
                                           2560221, 2011 U.S. Dist. LEXIS 69502 (N.D.Ill. June 28, 2011).

                                                   9.      Tiffany N. Hardy is a graduate of Tuskegee University (B.A. 1998) and
                                           Syracuse University College of Law (J.D. 2001). Reported cases: Unifund v. Shah, 407 Ill.App.3d
                                           737, 946 N.E.2d 885 (1st Dist. 2011), later opinion, 2013 IL App (1st) 113658, 993 N.E.2d 518;
                                           Tocco v. Real Time Resolutions, 48 F.Supp.3d 535 (S.D.N.Y. 2014); Balbarin v. North Star, 10 C
                                           1846, 2011 WL 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Ill. Jan. 5, 2011)(class certified); Diaz
                                           v. Residential Credit Solutions, Inc., 965 F.Supp.2d 249 (E.D.N.Y. 2013), later opinion, 297 F.R.D.
                                           42 (E.D.N.Y. 2014), later opinion, 299 F.R.D. 16 (E.D.N.Y. 2014); Manlapaz v. Unifund, 08 C
                                           6524, 2009 WL 3015166, 2009 U.S. Dist. LEXIS 85527 (N.D.Ill. Sept. 15, 2009); Matmanivong
                                           v. Unifund, 08 C 6415, 2009 WL 1181529, 2009 U.S. Dist. LEXIS 36287 (N.D.Ill. Apr. 28, 2009);
                                           Kubiski v. Unifund, 08 C 6421, 2009 WL 774450, 2009 U.S. Dist. LEXIS 26754 (N.D.Ill. Mar. 25,
                                           2009); Cox v. Unifund CCR Partners, 08 C 1005 (N.D.Ill. Dec. 4, 2008) (Report and
                                           Recommendation for Class Certification); Ramirez v. Palisades Collection LLC, 250 F.R.D. 366
                                           (N.D.Ill. 2008) (class certified), later opinion, 07 C 3840, 2008 WL 2512679, 2008 U.S. Dist.
                                           LEXIS 48722 (N.D.Ill., June 23, 2008) (summary judgment denied); Cotton v. Asset Acceptance,
                                           07 C 5005, 2008 WL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D.Ill. June 26, 2008) (class
                                           certified); Ketchem v. American Acceptance Co., 641 F. Supp. 2d 782 (N.D.Ind. 2008); D’Elia v.

                                                                                           -4-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 34 of 47 PageID #:50



                                           First Capital, 07 C 6042, 2008 WL 4344571, 2008 U.S. Dist. LEXIS 22461 (N.D.Ill. Mar. 19,
                                           2008). She is admitted in New York and the District of Columbia as well as Illinois.
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                  10.     Associates:

                                                          a.      David Kim is a graduate of the University of Illinois (B.A., 2001, M.A.,
                                           2004) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., 2010).

                                                       b.      Bryan Lesser is a graduate of Lawrence University (B.A. 2014) and
                                           Georgetown University Law Center (J.D., 2018).

                                                         c.       Daniel Scott Miller is a graduate of Durham University (B.A. 2014)
                                           and University of Illinois College of Law (J.D. 2018).

                                                        d.      Kasun Wijegunawardana is a graduate of Cornell College (B.A. 2010) and
                                           Loyola University Chicago Law School (J.D., 2019).


                                                  11.     The firm also has a dozen legal assistants and support staff.

                                                 12.   Since its inception, the firm has recovered more than $500 million for
                                           consumers. The types of cases handled by the firm are illustrated by the following:

                                                    13.     Collection practices: The firm has brought numerous cases under the
                                           Fair Debt Collection Practices Act, both class and individual. Decisions include: Jenkins v. Heintz,
                                           25 F.3d 536 (7th Cir. 1994), aff'd 514 U.S. 291 (1995) (FDCPA coverage of attorneys); Suesz v.
                                           Med-1 Solutions, LLC, 757 F.3d 636 (7th Cir. 2014)(en banc); Janetos v. Fulton, Friedman &
                                           Gullace, LLP, 825 F.3d 317 (7th Cir. 2016); Barbato v. Greystone Alliance, LLC, No. 18-1042, 2019
                                           WL 847920 (3d Cir. Feb. 22, 2019); Phillips v. Asset Acceptance, LLC, 736 F.3d 1076 (7th Cir.
                                           2013); Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th Cir. 2012); Ruth v. Triumph
                                           Partnerships, 577 F.3d 790 (7th Cir. 2009); Hale v. Afni, Inc., 08 C 3918, 2010 WL 380906, 2010
                                           U.S. Dist. LEXIS 6715 (N.D.Ill. Jan. 26, 2010); Parkis v. Arrow Fin Servs., 07 C 410, 2008 WL
                                           94798, 2008 U.S. Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Foster v. Velocity Investments, 07 C
                                           824, 2007 WL 2461665, 2007 U.S. Dist. LEXIS 63302 (N.D. Ill. Aug. 24, 2007); Foreman v. PRA
                                           III, LLC, 05 C 3372, 2007 WL 704478, 2007 U.S. Dist. LEXIS 15640 (N.D. Ill. March 5, 2007);
                                           Schutz v. Arrow Fin. Services, 465 F. Supp. 2d 872 (N.D.Ill. 2006); McMahon v. LVNV Funding,
                                           LLC, 744 F.3d 1010 (7th Cir. 2014), later opinion, 807 F.3d 872 (7th Cir. 2015) (collection of time-
                                           barred debts); Siwulec v. J.M. Adjustment Servs., LLC, 465 Fed. Appx. 200 (3d Cir. 2012); (activities
                                           of mortgage company field agents); Fields v. Wilber Law Firm, P.C., 383 F.3d 562 (7th Cir. 2004);
                                           Schlosser v. Fairbanks Capital Corp., 323 F.3d 534 (7th Cir. 2003) (FDCPA coverage of debt
                                           buyers); Peter v. GC Servs. L.P., 310 F.3d 344 (5th Cir. 2002); Nielsen v. Dickerson, 307 F.3d 623
                                           (7th Cir. 2002) (attorney letters without attorney involvement); Boyd v. Wexler, 275 F.3d 642 (7th Cir.
                                           2001); Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872 (7th Cir.
                                           2000); Johnson v. Revenue Management, Inc., 169 F.3d 1057 (7th Cir.1999); Keele v. Wexler &
                                           Wexler, 95 C 3483, 1995 WL 549048, 1995 U.S.Dist. LEXIS 13215 (N.D.Ill. Sept. 12, 1995)
                                           (motion to dismiss), later opinion, 1996 WL 124452, 1996 U.S.Dist. LEXIS 3253 (N.D.Ill., March
                                           18, 1996) (class), aff'd, 149 F.3d 589 (7th Cir. 1998); Mace v. Van Ru Credit Corp., 109 F.3d 338
                                           (7th Cir. 1997); Maguire v. Citicorp Retail Services, Inc., 147 F.3d 232 (2nd Cir. 1998); Young v.
                                           Citicorp Retail Services, Inc., No. 97-9397, 1998 U.S.App. LEXIS 20268, 159 F.3d 1349 (2nd Cir.,
                                           June 29, 1998) (unpublished); Charles v. Lundgren & Assocs., P.C., 119 F.3d 739 (9th Cir. 1997);
                                           Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996), aff'g Avila v. Van Ru Credit Corp., 94 C 3234, 1994 WL

                                                                                            -5-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 35 of 47 PageID #:51



                                           649101 (N.D.Ill., Nov. 14, 1994), later opinion, 1995 WL 22866 (N.D.Ill., Jan. 18, 1995), later
                                           opinion, 1995 WL 41425 (N.D.Ill., Jan. 31, 1995), later opinion, 1995 WL 55255 (N.D.Ill., Feb. 8,
                                           1995), later opinion, 1995 WL 683775, 1995 U.S.Dist. LEXIS 17117 (N.D.Ill., Nov. 16, 1995);
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           Tolentino v. Friedman, 833 F.Supp. 697 (N.D.Ill. 1993), aff'd in part and rev'd in part, 46 F.3d 645
                                           (7th Cir. 1995); Diaz v. Residential Credit Solutions, Inc., 965 F.Supp.2d 249 (E.D.N.Y. 2013), later
                                           opinion, 297 F.R.D. 42 (E.D.N.Y. 2014), later opinion, 299 F.R.D. 16 (E.D.N.Y. 2014); Stubbs v.
                                           Cavalry SPV I, 12 C 7235, 2013 WL 1858587 (N.D.Ill., May 1, 2013); Osborn v. J.R.S.-I., Inc., 13
                                           C 621, 2013 WL 2467654 (N.D.Ill., June 7, 2013); Terech v. First Resolution Mgmt. Corp., 854
                                           F.Supp.2d 537, 544 (N.D.Ill. 2012); Casso v. LVNV Funding, LLC, 12 C 7328, 2013 WL 3270654
                                           (N.D.Ill., June 26, 2013); Simkus v. Cavalry Portfolio Services, LLC, 11 C 7425, 2012 WL 1866542
                                           (N.D.Ill., May 22, 2012); McDonald v. Asset Acceptance LLC, 296 F.R.D. 513 (E.D.Mich. 2013);
                                           Ramirez v. Apex Financial Management, LLC, 567 F. Supp.2d 1035 (N.D. Ill. 2008); Cotton v.
                                           Asset Acceptance, LLC, 07 C 5005, 2008 WL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D.Ill.,
                                           June 26, 2008); Buford v. Palisades Collection, LLC, 552 F. Supp. 2d 800 (N.D.Ill. 2008); Martin
                                           v. Cavalry Portfolio Servs., LLC, 07 C 4745, 2008 WL 4372717, 2008 U.S. Dist. LEXIS 25904
                                           (N.D.Ill., March 28, 2008); Ramirez v. Palisades Collection LLC, 250 F.R.D. 366 (N.D.Ill. 2008)
                                           (class certified), later opinion, 07 C 3840, 2008 WL 2512679, 2008 U.S. Dist. LEXIS 48722
                                           (N.D.Ill., June 23, 2008) (summary judgment denied); Hernandez v. Midland Credit Mgmt., 04 C
                                           7844, 2007 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill., Sept. 25, 2007) (balance transfer
                                           program); Blakemore v. Pekay, 895 F.Supp.972 (N.D.Ill. 1995); Oglesby v. Rotche, 93 C 4183, 1993
                                           WL 460841, 1993 U.S.Dist. LEXIS 15687 (N.D.Ill., Nov. 5, 1993), later opinion, 1994 U.S.Dist.
                                           LEXIS 4866, 1994 WL 142867 (N.D.Ill., April 18, 1994); Laws v. Cheslock, 98 C 6403, 1999 WL
                                           160236, 1999 U.S.Dist. LEXIS 3416 (N.D.Ill., Mar. 8, 1999); Davis v. Commercial Check Control,
                                           Inc., 98 C 631, 1999 WL 89556, 1999 U.S. Dist. LEXIS 1682 (N.D.Ill., Feb. 12, 1999); Hoffman
                                           v. Partners in Collections, Inc., 93 C 4132, 1993 WL 358158, 1993 U.S.Dist. LEXIS 12702
                                           (N.D.Ill., Sept. 15, 1993); Vaughn v. CSC Credit Services, Inc., 93 C 4151, 1994 WL 449247, 1994
                                           U.S.Dist. LEXIS 2172 (N.D.Ill., March 1, 1994), adopted, 1995 WL 51402, 1995 U.S.Dist. LEXIS
                                           1358 (N.D.Ill., Feb. 3, 1995); Beasley v. Blatt, 93 C 4978, 1994 WL 362185, 1994 U.S.Dist. LEXIS
                                           9383 (N.D.Ill., July 11, 1994); Taylor v. Fink, 93 C 4941, 1994 WL 669605, 1994 U.S.Dist. LEXIS
                                           16821 (N.D.Ill., Nov. 23, 1994); Gordon v. Fink, 93 C 4152, 1995 WL 55242, 1995 U.S.Dist.
                                           LEXIS 1509 (N.D.Ill., Feb. 7, 1995); Brujis v. Shaw, 876 F.Supp. 198 (N.D.Ill. 1995).

                                                    14.    Jenkins v. Heintz is a leading decision regarding the liability of attorneys under
                                           the Fair Debt Collection Practices Act. Mr. Edelman argued it before the Supreme Court and
                                           Seventh Circuit. Avila v. Rubin and Nielsen v. Dickerson are leading decisions on phony "attorney
                                           letters." Suesz v. Med-1 Solutions, LLC is a leading decision on the FDCPA venue requirements.
                                           McMahon v. LVNV Funding, LLC is a leading decision on the collection of time-barred debts.

                                                   15.     Debtors’ rights. Important decisions include: Ramirez v. Palisades Collection
                                           LLC, 250 F.R.D. 366 (N.D.Ill. 2008) (class certified), later opinion, 07 C 3840, 2008 WL 2512679,
                                           2008 U.S. Dist. LEXIS 48722 (N.D.Ill., June 23, 2008) (summary judgment denied) (Illinois statute
                                           of limitations for credit card debts); Parkis v. Arrow Fin Servs., 07 C 410, 2008 WL 94798, 2008
                                           U.S. Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Rawson v. Credigy Receivables, Inc., 05 C 6032,
                                           2006 WL 418665, 2006 U.S. Dist. LEXIS 6450 (N.D.Ill., Feb. 16, 2006) (same); McMahon v. LVNV
                                           Funding, LLC, 744 F.3d 1010 (7th Cir. 2014) (collection of time-barred debts without disclosure);
                                           Jones v. Kunin, 99-818-GPM, 2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1,
                                           2000) (scope of Illinois bad check statute); Qualkenbush v. Harris Trust & Sav. Bank, 219 F. Supp.
                                           2d 935 (N.D.Ill. 2002) (failure to allow cosigner to take over obligation prior to collection action);
                                           Suesz v. Med-1 Solutions, LLC, 757 F.3d 636 (7th Cir. 2014) (en banc) (venue abuse).

                                                  16.     Telephone Consumer Protection Act. The firm has brought a number of

                                                                                            -6-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 36 of 47 PageID #:52



                                           cases under the Telephone Consumer Protection Act, 47 U.S.C. §227, which prohibits “junk faxes,”
                                           spam text messages, robocalls to cell phones, and regulates telemarketing practices. Important junk
                                           fax and spam text message decisions include: Brill v. Countrywide Home Loans, Inc., 427 F.3d 446
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           (7th Cir. 2005); Sadowski v. Med1 Online, LLC, 07 C 2973, 2008 WL 2224892, 2008 U.S. Dist.
                                           LEXIS 41766 (N.D.Ill., May 27, 2008); Benedia v. Super Fair Cellular, Inc., 07 C 01390, 2007 WL
                                           2903175, 2007 U.S. Dist. LEXIS 71911 (N.D.Ill., Sept. 26, 2007); Centerline Equip. Corp. v.
                                           Banner Pers. Serv., 545 F. Supp. 2d 768 (N.D.Ill. 2008); ABC Business Forms, Inc. v. Pridamor,
                                           Inc., 09 C 3222, 2009 WL 4679477, 2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1, 2009); Glen
                                           Ellyn Pharmacy, Inc. v. Promius Pharma, LLC, 09 C 2116, 2009 WL 2973046, 2009 U.S. Dist.
                                           LEXIS 83073 (N.D.Ill. Sept. 11, 2009); Garrett v. Ragle Dental Laboratory, Inc., 10 C 1315, 2010
                                           WL 3034709, 2010 U.S. Dist. LEXIS, 108339 (N.D.Ill., Aug. 3, 3010).

                                                   17.     The firm has also brought a number of cases complaining of robocalling and
                                           telemarketing abuse, in violation of the Telephone Consumer Protection Act. Decisions in these
                                           cases include: Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th Cir. 2012); Balbarin v. North
                                           Star Capital Acquisition, LLC, 10 C 1846, 2011 WL 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Ill.
                                           Jan. 21, 2011), motion to reconsider denied, 2011 U.S. Dist. LEXIS 58761 (N.D.Ill. 2011); Sojka
                                           v. DirectBuy, Inc., 12 C 9809 et al., 2014 WL 1089072 (N.D.Ill., Mar. 18, 2014), later opinion, 2014
                                           WL 1304234 (N.D.Ill., March 31, 2014). The firm has a leadership role in Portfolio Recovery
                                           Associates, LLC, Telephone Consumer Protection Act Litigation, MDL No. 2295, and Midland
                                           Credit Management, Inc., Telephone Consumer Protection Act Litigation, MDL No. 2286.

                                                  18.     Fair Credit Reporting Act: The firm has filed numerous cases under the Fair
                                           Credit Reporting Act, which include: Henry v. Teletrack, Inc., 11 C 4424, 2012 WL 769763, 2012
                                           U.S. Dist. LEXIS 30495 (N.D.Ill. March 7, 2012).

                                                    19.     Another line of cases under the Fair Credit Reporting Act which we have brought,
                                           primarily as class actions, alleges that lenders and automotive dealers, among others, improperly
                                           accessed consumers’ credit information, without their consent and without having a purpose for
                                           doing so permitted by the FCRA. Cole v. U.S. Capital, Inc., 389 F.3d 719 (7th Cir. 2004); Murray
                                           v. GMAC Mortgage Corp., 434 F.3d 948 (7th Cir. 2006); Perry v. First National Bank, 459 F.3d 816
                                           (7th Cir. 2006).

                                                   20.    Class action procedure: Important decisions include McMahon v. LVNV
                                           Funding, LLC, 807 F.3d 872 (7th Cir. 2015); Phillips v. Asset Acceptance, LLC, 736 F.3d 1076 (7th
                                           Cir. 2013); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir. 2000); Blair v.
                                           Equifax Check Services, Inc., 181 F.3d 832 (7th Cir. 1999); Mace v. Van Ru Credit Corp., 109 F.3d
                                           338, 344 (7th Cir. 1997); McMahon v. LVNV Funding, LLC, 744 F.3d 1010 (7th Cir. 2014)
                                           (mootness); Ballard RN Center, Inc. v. Kohll’s Pharmacy and Homecare, Inc., 2015 IL 118644, 48
                                           N.E.3d 1060 (Ill.Sup.Ct.) (mootness), and Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461
                                           (1st Dist. 1991).

                                                  21.     Landlord-tenant: The firm has brought more than 20 class actions against
                                           landlords to enforce tenants’ rights. Claims include failing to pay interest on security deposits or
                                           commingling security deposits. Reported decisions include Wang v. Williams, 343 Ill. App. 3d 495;
                                           797 N.E.2d 179 (5th Dist. 2003); Dickson v. West Koke Mill Vill. P'Ship, 329 Ill. App. 3d 341; 769
                                           N.E.2d 971 (4th Dist. 2002); and Onni v. Apartment Inv. & Mgmt. Co., 344 Ill. App. 3d 1099; 801
                                           N.E.2d 586 (2nd Dist. 2003).

                                                  22.    Mortgage charges and servicing practices: The firm has been involved in
                                           dozens of cases, mostly class actions, complaining of illegal charges on mortgages and improper

                                                                                           -7-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 37 of 47 PageID #:53



                                           servicing practices. These include MDL-899, In re Mortgage Escrow Deposit Litigation, and MDL-
                                           1604, In re Ocwen Federal Bank FSB Mortgage Servicing Litigation, as well as the Fairbanks
                                           mortgage servicing litigation. Decisions in the firm’s mortgage cases include: Hamm v. Ameriquest
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           Mortg. Co., 506 F.3d 525 (7th Cir. 2007); Johnson v. Thomas, 342 Ill.App.3d 382, 794 N.E.2d 919
                                           (1st Dist. 2003); Handy v. Anchor Mortgage Corp., 464 F.3d 760 (7th Cir. 2006); Christakos v.
                                           Intercounty Title Co., 196 F.R.D. 496 (N.D.Ill. 2000); Flippin v. Aurora Bank, FSB, 12 C 1996,
                                           2012 WL 3260449 , 2012 U.S. Dist. LEXIS 111250 (N.D.Ill. Aug. 8, 2012); Kesten v. Ocwen Loan
                                           Servicing, LLC, 11 C 6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9,
                                           2012); Johnstone v. Bank of America, N.A., 173 F.Supp.2d 809 (N.D.Ill. 2001); Leon v. Washington
                                           Mut. Bank, F.A., 164 F.Supp.2d 1034 (N.D.Ill. 2001); Williamson v. Advanta Mortg. Corp., 99 C
                                           4784, 1999 WL 1144940, 1999 U.S. Dist. LEXIS 16374 (N.D.Ill., Oct. 5, 1999); McDonald v.
                                           Washington Mut. Bank, F.A., 99 C 6884, 2000 WL 875416, 2000 U.S. Dist. LEXIS 11496 (N.D.Ill.,
                                           June 22, 2000); GMAC Mtge. Corp. v. Stapleton, 236 Ill.App.3d 486, 603 N.E.2d 767 (1st Dist.
                                           1992), leave to appeal denied, 248 Ill.2d 641, 610 N.E.2d 1262 (1993); Leff v. Olympic Fed. S. &
                                           L. Ass'n, 86 C 3026, 1986 WL 10636 (N.D.Ill. Sept. 19, 1986); Aitken v. Fleet Mtge. Corp., 90 C
                                           3708, 1991 WL 152533,, 1991 U.S.Dist. LEXIS 10420 (N.D.Ill. July 30, 1991), later opinion, 1992
                                           WL 33926, 1992 U.S.Dist. LEXIS 1687 (N.D.Ill., Feb. 12, 1992); Poindexter v. National Mtge.
                                           Corp., 94 C 45814, 1995 WL 242287, 1995 U.S.Dist. LEXIS 5396 (N.D.Ill., April 24, 1995);
                                           Sanders v. Lincoln Service Corp., 91 C 4542, 1993 WL 1125433, 1993 U.S.Dist. LEXIS 4454
                                           (N.D.Ill. April 5, 1993); Robinson v. Empire of America Realty Credit Corp., 90 C 5063, 1991 WL
                                           26593, 1991 U.S.Dist. LEXIS 2084 (N.D.Ill., Feb. 20, 1991); In re Mortgage Escrow Deposit
                                           Litigation, M.D.L. 899, 1994 WL 496707, 1994 U.S.Dist. LEXIS 12746 (N.D.Ill., Sept. 9, 1994);
                                           Greenberg v. Republic Federal S. & L. Ass'n, 94 C 3789, 1995 WL 263457, 1995 U.S.Dist. LEXIS
                                           5866 (N.D.Ill., May 1, 1995).

                                                  23.    The recoveries in the escrow overcharge cases alone are over $250 million. Leff
                                           was the seminal case on mortgage escrow overcharges.

                                                   24.     The escrow litigation had a substantial effect on industry practices, resulting in
                                           limitations on the amounts which mortgage companies held in escrow.

                                                   25.    Bankruptcy: The firm brought a number of cases complaining that money was
                                           being systematically collected on discharged debts, in some cases through the use of invalid
                                           reaffirmation agreements, including the national class actions against Sears and General Electric.
                                           Conley v. Sears, Roebuck, 1:97cv11149 (D.Mass); Fisher v. Lechmere Inc., 1:97cv3065 (N.D.Ill.).
                                           These cases were settled and resulted in recovery by nationwide classes. Cathleen Combs
                                           successfully argued the first Court of Appeals case to hold that a bankruptcy debtor induced to pay
                                           a discharged debt by means of an invalid reaffirmation agreement may sue to recover the payment.
                                           Bessette v. Avco Financial Services, 230 F.3d 439 (1st Cir. 2000).

                                                  26.     Automobile sales and financing practices: The firm has brought many
                                           cases challenging practices relating to automobile sales and financing, including:

                                                        a.      Hidden finance charges resulting from pass-on of discounts on auto
                                           purchases. Walker v. Wallace Auto Sales, Inc., 155 F.3d 927 (7th Cir. 1998).

                                                          b.      Misrepresentation of amounts disbursed for extended warranties. Taylor
                                           v. Quality Hyundai, Inc., 150 F.3d 689 (7th Cir. 1998); Grimaldi v. Webb, 282 Ill.App.3d 174, 668
                                           N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 Ill.2d 566 (1996); Slawson v. Currie Motors
                                           Lincoln Mercury, Inc., 94 C 2177, 1995 WL 22716, 1995 U.S.Dist. LEXIS 451 (N.D.Ill., Jan. 13,
                                           1995); Cirone-Shadow v. Union Nissan, Inc., 955 F.Supp. 938 (N.D.Ill. 1997) (same); Chandler

                                                                                            -8-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 38 of 47 PageID #:54



                                           v. Southwest Jeep-Eagle, Inc., 162 F.R.D. 302 (N.D.Ill. 1995); Shields v. Lefta, Inc., 888 F. Supp.
                                           891 (N.D.Ill. 1995).
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                           c.     Spot delivery. Janikowski v. Lynch Ford, Inc., 98 C 8111, 1999 WL
                                           608714 (N.D.Ill., Aug. 5, 1999); Diaz v. Westgate Lincoln Mercury, Inc., 93 C 5428, 1994 U.S.Dist.
                                           LEXIS 16300 (N.D.Ill. Nov. 14, 1994); Grimaldi v. Webb, 282 Ill.App.3d 174, 668 N.E.2d 39 (1st
                                           Dist. 1996), leave to appeal denied, 169 Ill.2d 566 (1996).

                                                          d.     Force placed insurance. Bermudez v. First of America Bank Champion,
                                           N.A., 860 F.Supp. 580 (N.D.Ill. 1994); Travis v. Boulevard Bank, 93 C 6847, 1994 U.S.Dist. LEXIS
                                           14615 (N.D.Ill., Oct. 13, 1994), modified, 880 F.Supp. 1226 (N.D.Ill. 1995); Moore v. Fidelity
                                           Financial Services, Inc., 884 F. Supp. 288 (N.D.Ill. 1995).

                                                          e.     Improper obligation of cosigners. Lee v. Nationwide Cassell, 174
                                           Ill.2d 540, 675 N.E.2d 599 (1996); Taylor v. Trans Acceptance Corp., 267 Ill.App.3d 562, 641
                                           N.E.2d 907 (1st Dist. 1994), leave to appeal denied, 159 Ill.2d 581, 647 N.E.2d 1017 (1995);
                                           Qualkenbush v. Harris Trust & Sav. Bank, 219 F. Supp. 2d 935 (N.D.Ill. 2002).

                                                         f.      Evasion of FTC holder rule. Brown v. LaSalle Northwest Nat'l Bank, 148
                                           F.R.D. 584 (N.D.Ill. 1993), later opinion, 820 F.Supp. 1078 (N.D.Ill. 1993), later opinion, 92 C
                                           8392, 1993 U.S.Dist. LEXIS 11419 (N.D.Ill., Aug. 13, 1993).

                                                   27.    These cases also had a substantial effect on industry practices. The warranty
                                           cases, such as Grimaldi, Gibson, Slawson, Cirone-Shadow, Chandler, and Shields, resulted in the
                                           Federal Reserve Board's revision of applicable disclosure requirements, so as to prevent car dealers
                                           from representing that the charge for an extended warranty was being disbursed to a third party
                                           when that was not in fact the case.

                                                   28.    Predatory lending practices: The firm has brought numerous cases challenging
                                           predatory mortgage and "payday" lending practices, both as individual and class actions. Jackson
                                           v. Payday Financial LLC, 764 F.3d 765 (7th Cir. 2014), cert. denied, 135 S.Ct. 1894 (2015);
                                           Livingston v. Fast Cash USA, Inc., 753 N.E.2d 572 (Ind. Sup. Ct. 2001); Williams v. Chartwell Fin.
                                           Servs., 204 F.3d 748 (7th Cir. 2000); Hamm v. Ameriquest Mortg. Co., 506 F.3d 525 (7th Cir. 2007);
                                           Handy v. Anchor Mortg. Corp., 464 F.3d 760 (7th Cir. 2006); Laseter v. Climateguard Design &
                                           Installation LLC, 931 F.Supp.2d 862 (N.D.Ill. 2013); Hubbard v. Ameriquest Mortg. Co., 624
                                           F.Supp.2d 913 (N.D.Ill. 2008); Martinez v. Freedom Mortg. Team, Inc., 527 F. Supp. 2d 827
                                           (N.D.Ill. 2007); Pena v. Freedom Mortg. Team, Inc., 07 C 552, 2007 WL 3223394, 2007 U.S. Dist.
                                           LEXIS 79817 (N.D.Ill., October 24, 2007); Miranda v. Universal Fin. Group, Inc., 459 F. Supp. 2d
                                           760 (N.D.Ill. 2006); Parker v. 1-800 Bar None, a Financial Corp., Inc., 01 C 4488,
                                           2002 WL 215530 (N.D.Ill., Feb. 12, 2002); Gilkey v. Central Clearing Co., 202 F.R.D. 515
                                           (E.D.Mich. 2001); Van Jackson v. Check ‘N Go of Illinois, Inc., 193 F.R.D. 544 (N.D.Ill. 2000),
                                           later opinion, 114 F. Supp. 2d 731 (N.D.Ill. 2000), later opinion, 123 F. Supp. 2d 1079 (N.D.Ill.
                                           2000), later opinion, 123 F. Supp. 2d 1085 (N.D.Ill. 2000); Henry v. Cash Today, Inc.,
                                           199 F.R.D. 566 (S.D.Tex. 2000); Donnelly v. Illini Cash Advance, Inc., 00 C 94, 2000 WL
                                           1161076, 2000 U.S. Dist. LEXIS 11906 (N.D.Ill., Aug. 14, 2000); Jones v. Kunin, 99-818-GPM,
                                           2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000); Davis v. Cash for
                                           Payday, 193 F.R.D. 518 (N.D.Ill. 2000); Reese v. Hammer Fin. Corp., 99 C 716, 1999 U.S. Dist.
                                           LEXIS 18812, 1999 WL 1101677 (N.D.Ill., Nov. 29, 1999); Pinkett v. Moolah Loan Co., 99 C
                                           2700, 1999 WL 1080596, 1999 U.S. Dist. LEXIS 17276 (N.D.Ill., Nov. 1, 1999); Gutierrez v.
                                           Devon Fin. Servs., 99 C 2647, 1999 U.S. Dist. LEXIS 18696 (N.D.Ill., Oct. 6, 1999); Vance v.
                                           National Benefit Ass'n, 99 C 2627, 1999 WL 731764, 1999 U.S. Dist. LEXIS 13846 (N.D.Ill., Aug.

                                                                                           -9-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 39 of 47 PageID #:55



                                           26, 1999).

                                                  29.    Other consumer credit issues: The firm has also brought a number of other
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                           Truth in Lending and consumer credit cases, mostly as class actions, involving such issues as:

                                                          a.    Phony nonfiling insurance. Edwards v. Your Credit Inc., 148 F.3d 427
                                           (5th Cir. 1998); Adams v. Plaza Finance Co., 168 F.3d 932 (7th Cir. 1999); Johnson v. Aronson
                                           Furniture Co., 96 C 117, 1997 U.S. Dist. LEXIS 3979 (N.D.Ill., March 31, 1997), later opinion,
                                           1993 WL 641342 (N.D.Ill., Sept. 11, 1998).

                                                           b.     The McCarran Ferguson Act exemption. Autry v. Northwest Premium
                                           Services, Inc., 144 F.3d 1037 (7th Cir. 1998).

                                                         c.      Loan flipping. Emery v. American General, 71 F.3d 1343 (7th Cir. 1995).
                                           Emery limited the pernicious practice of "loan flipping," in which consumers are solicited for new
                                           loans and are then refinanced, with "short" credits for unearned finance charges and insurance
                                           premiums being given through use of the "Rule of 78s."

                                                           d.     Home improvement financing practices. Fidelity Financial Services, Inc.
                                           v. Hicks, 214 Ill.App.3d 398, 574 N.E.2d 15 (1st Dist. 1991), leave to appeal denied, 141 Ill.2d 539,
                                           580 N.E.2d 112; Heastie v. Community Bank of Greater Peoria, 690 F.Supp. 716 (N.D.Ill. 1989),
                                           later opinion, 125 F.R.D. 669 (N.D.Ill. 1990), later opinions, 727 F.Supp. 1133 (N.D.Ill. 1990), and
                                           727 F.Supp. 1140 (N.D.Ill. 1990).

                                                           e.    Insurance packing. Elliott v. ITT Corp., 764 F.Supp. 102 (N.D.Ill. 1990),
                                           later opinion, 150 B.R. 36 (N.D.Ill. 1992).

                                                   30.    Automobile leases: The firm has brought a number of a cases alleging illegal
                                           charges and improper disclosures on automobile leases, mainly as class actions. Decisions in these
                                           cases include Lundquist v. Security Pacific Automotive Financial Services Corp., 993 F.2d 11 (2d
                                           Cir. 1993); Kedziora v. Citicorp Nat'l Services, Inc., 780 F.Supp. 516 (N.D.Ill. 1991), later opinion,
                                           844 F.Supp. 1289 (N.D.Ill. 1994), later opinion, 883 F.Supp. 1144 (N.D.Ill. 1995), later opinion, 91
                                           C 3428, 1995 U.S.Dist. LEXIS 12137 (N.D.Ill., Aug. 18, 1995), later opinion, 1995 U.S.Dist.
                                           LEXIS 14054 (N.D.Ill., Sept. 25, 1995); Johnson v. Steven Sims Subaru and Subaru Leasing, 92 C
                                           6355, 1993 WL 761231, 1993 U.S.Dist. LEXIS 8078 (N.D.Ill., June 9, 1993), and 1993 WL
                                           13074115, 1993 U.S.Dist. LEXIS 11694 (N.D.Ill., August 20, 1993); McCarthy v. PNC Credit
                                           Corp., 2:91CV00854 (PCD), 1992 U.S.Dist. LEXIS 21719 (D.Conn., May 27, 1992); Highsmith v.
                                           Chrysler Credit Corp., 18 F.3d 434 (7th Cir. 1994); Simon v. World Omni Leasing Inc., 146 F.R.D.
                                           197 (S.D.Ala. 1992).

                                                  31.     Lundquist and Highsmith are leading cases; both held that commonly-used lease
                                           forms violated the Consumer Leasing Act. As a result of the Lundquist case, the Federal Reserve
                                           Board completely revamped the disclosure requirements applicable to auto leases, resulting in vastly
                                           improved disclosures to consumers.

                                                    32.   Insurance litigation: Often securing recovery for a class requires enforcement of
                                           the rights under the defendant’s insurance policy. The firm has extensive experience with such
                                           litigation. Reported decisions in such cases include: Record-A-Hit, Inc. v. Nat'l Fire Ins. Co., 377
                                           Ill. App. 3d 642; 880 N.E.2d 205 (1st Dist. 2007); Pietras v. Sentry Ins. Co., 06 C 3576, 2007 WL
                                           715759, 2007 U.S. Dist. LEXIS 16015 (N.D.Ill., March 6, 2007), later opinion, 513 F. Supp. 2d 983
                                           (N.D.Ill. 2007); Auto-Owners Ins. Co. v. Websolv Computing, Inc., 06 C 2092, 2007 WL 2608559,

                                                                                           -10-
                                              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 40 of 47 PageID #:56



                                           2007 U.S. Dist. LEXIS 65339 (N.D.Ill., Aug. 31, 2007); National Fire Ins. Co. v. Tri-State Hose &
                                           Fitting, Inc., 06 C 5256, 2007 U.S. Dist. LEXIS 45685 (N.D.Ill., June 21, 2007); Nautilus Ins. Co.
                                           v. Easy Drop Off, LLC, 06 C 4286, 2007 U.S. Dist. LEXIS 42380 (N.D.Ill., June 4, 2007).
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                   33.     Some of the other reported decisions in our cases include: Elder v. Coronet Ins.
                                           Co., 201 Ill.App.3d 733, 558 N.E.2d 1312 (1st Dist. 1990); Smith v. Keycorp Mtge., Inc., 151 B.R.
                                           870 (N.D.Ill. 1992); Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991), leave
                                           to appeal denied, 144 Ill.2d 633, 591 N.E.2d 21, cert. denied, U.S. (1992); Armstrong v. Edelson,
                                           718 F.Supp. 1372 (N.D.Ill. 1989); Newman v. 1st 1440 Investment, Inc., 89 C 6708, 1993 U.S.Dist.
                                           LEXIS 354 (N.D.Ill. Jan. 15, 1993); Mountain States Tel. & Tel. Co., v. District Court, 778 P.2d 667
                                           (Colo. 1989); Harman v. Lyphomed, Inc., 122 F.R.D. 522 (N.D.Ill. 1988); Haslam v. Lefta, Inc., 93
                                           C 4311, 1994 WL 117463, 1994 U.S.Dist. LEXIS 3623 (N.D.Ill., March 25, 1994); Source One
                                           Mortgage Services Corp. v. Jones, 88 C 8441, 1994 WL 13664, 1994 U.S.Dist. LEXIS 333 (N.D.Ill.,
                                           Jan. 13, 1994); Wilson v. Harris N.A., 06 C 5840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345
                                           (N.D.Ill. Sept. 4, 2007). Wendorf v. Landers, 755 F.Supp.2d 972 (N.D.Ill. 2010); QuickClick Loans
                                           LLC v. Russell, 407 Ill.App.3d 46; 943 N.E.2d 166 (1st Dist. 2011), pet. denied, 949 N.E.2d 1103
                                           (2011) and Adkins v. Nestle Purina Petcare Co., 973 F.Supp.2d 905 (N.D.Ill. 2013).

                                                   34.    Gordon v. Boden is the first decision approving "fluid recovery" in an Illinois
                                           class action. Elder v. Coronet Insurance held that an insurance company's reliance on lie detectors
                                           to process claims was an unfair and deceptive trade practice.

                                                  Executed at Chicago, Illinois.


                                                                                         /s/ Daniel A. Edelman
                                                                                         Daniel A. Edelman

                                           EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
                                           20 S. Clark Street, Suite 1500
                                           Chicago, Illinois 60603
                                           (312) 739-4200
                                           (312) 419-0379 (FAX)




                                                                                          -11-
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 41 of 47 PageID #:57
                      Hearing Date: 12/4/2020 10:00 AM - 10:00 AM
                      Courtroom Number: 2410
                      Location: District 1 Court                                                               FILED
                              Cook County, IL                                                                  8/6/2020 3:32 PM
                                                                                                               DOROTHY BROWN
                                                                                                               CIRCUIT CLERK
                                                                                                               COOK COUNTY, IL
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                                                               2020CH05291

                                                                                                               10024230




                                                                EXHIBIT A
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 42 of 47 PageID #:58
FILED DATE: 8/6/2020 3:32 PM 2020CH05291
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 43 of 47 PageID #:59
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                EXHIBIT B
              Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 44 of 47 PageID #:60




       From: Christine Brennan
       Sent: Monday, March 9, 2020 11:29 AM
       To:       i l i @
       Subject: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00


                                                                                              1/2
5291
                                           7/29/2020        Case: 1:20-cv-05675
                                                                         Yahoo Mail -Document     #: 1-2BENEDICTINE
                                                                                     RE: CASE # 6230590   Filed: 09/24/20  Page
                                                                                                                    UNIVERSITY     45 of 47
                                                                                                                               vs NATOCHIA   PageID
                                                                                                                                           R LEWIS      #:61
                                                                                                                                                   $2,035.00




                                                 ***********************************

                                                 Contractual Obligation: $2,035.00

                                                 Case #: 6230590
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                 Client Acct #:

                                                 ***********************************



                                                 Natochia,


                                                 Please be advised that our firm has been retained to intercede on behalf of Benedictine University in
                                                 facilitating resolution for the above reference claim. It is our endeavor to resolve this matter amicably and
                                                 prevent further action.


                                                 Our client previously exhausted all efforts internally in seeking your voluntary cooperation. Absent
                                                 documentation from you that clearly indicates why your organization is lawfully withholding
                                                 payment; full resolve with your intentions for payment must be presented to this office.


                                                 Please contact me immediately to process payment by phone or forward a copy of your check to my
                                                 attention via email or facsimile and payment will be processed as an EFT (Electronic Funds Transfer).


                                                 Christine Brennan
                                                 Senior Collections Executive
                                                 Biehl & Biehl, Inc.
                                                 PO Box 87410
                                                 Carol Stream, IL 60188
                                                 Direct: 630-653-1864
                                                 Toll Free: 800-837-2434 Ext.1864
                                                 Fax: 630-682-0545


                                                 This is an attempt to collect a debt. Any information obtained will be used for this purpose.
                                                 Please consider the environment before printing this e-mail.
                                                 Confidentiality Notice: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections
                                                 2510-2521. The information contained in this e-mail is confidential and intended only for use of the individual or
                                                 entity named above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
                                                 deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
                                                 communication is strictly prohibited.
                                                 If you have received this message in error or there are any problems please notify the originator immediately. The
                                                 unauthorized use, disclosure, copying or alteration of this message is strictly forbidden.




                                                                                                                                                                            2/2
                                           Case: 1:20-cv-05675 Document #: 1-2 Filed: 09/24/20 Page 46 of 47 PageID #:62
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                                                    EXHIBIT C
                                           7/29/2020       Case: 1:20-cv-05675
                                                                        Yahoo Mail -Document     #: 1-2BENEDICTINE
                                                                                    RE: CASE # 6230590   Filed: 09/24/20  Page
                                                                                                                   UNIVERSITY     47 of 47
                                                                                                                              vs NATOCHIA   PageID
                                                                                                                                          R LEWIS      #:63
                                                                                                                                                  $2,035.00




                                               RE: CASE # 6230590 BENEDICTINE UNIVERSITY vs NATOCHIA R LEWIS $2,035.00

                                               From: Christine Brennan (cbrennan@biehlcollects.com)
                                               To:                    @y
FILED DATE: 8/6/2020 3:32 PM 2020CH05291




                                               Date: Wednesday, July 29, 2020, 01:51 PM CDT



                                               ***********************************

                                               Contractual Obligation: $2,035.00

                                               Case #: 6230590

                                               Client Acct #:

                                               ***********************************



                                               Natochia,



                                               We have not heard from you on this outstanding debt. At this time, it is important to know your intentions and have an open line of
                                               communication.

                                               Since we have not heard from you, we can only assume you do want to defend this case. However due to Covid-19 we are giving
                                               everyone a chance to work their debts out voluntarily first. That does take an open line of communication and to notify us of your
                                               intentions to clear this debt once the nation is released from quarantine.

                                               Reach out today so this case does not move forward for additional remedies during these times.

                                               Christine Brennan
                                               Senior Collections Executive
                                               Biehl & Biehl, Inc.
                                               PO Box 87410
                                               Carol Stream, IL 60188
                                               Direct: 630-653-1864
                                               Toll Free: 800-837-2434 Ext.1864
                                               Fax: 630-682-0545


                                               This is an attempt to collect a debt. Any information obtained will be used for this purpose.
                                               Please consider the environment before printing this e-mail.
                                               Confidentiality Notice: This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-
                                               2521. The information contained in this e-mail is confidential and intended only for use of the individual or entity
                                               named above. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver
                                               it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
                                               communication is strictly prohibited.
                                               If you have received this message in error or there are any problems please notify the originator immediately. The
                                               unauthorized use, disclosure, copying or alteration of this message is strictly forbidden.
